Exhibit 10.1

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 10, 2004

 

by and among

 

GOLD KIST INC.,

 

as Borrower,

 

VARIOUS BANKS, LENDING INSTITUTIONS,

AND INSTITUTIONAL INVESTORS

 

as Lenders,

 

SUNTRUST BANK,

 

as Syndication Agent,

 

HARRIS TRUST AND SAVINGS BANK

 

and ING CAPITAL LLC,

 

as Co-Documentation Agents,

 

and

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

 

as Agent and Sole Lead Arranger

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

    

            Section 1.1.

  

Definitions

   2

            Section 1.2.

  

Accounting Terms

   21

            Section 1.3.

  

Use of Defined Terms; Section References

   21

ARTICLE 2

  

CREDIT FACILITIES

   21

            Section 2.1.

  

The Revolving Loans

   21

            Section 2.2.

  

Letter of Credit Subfacility

   22

ARTICLE 3

  

GENERAL LOAN TERMS

   25

            Section 3.1.

  

Notes; Repayment of Principal

   25

            Section 3.2.

  

Amount Limitations

   27

            Section 3.3.

  

Reduction of Commitments

   27

            Section 3.4.

  

Interest Rates

   27

            Section 3.5.

  

Funding Notices

   28

            Section 3.6.

  

Disbursement of Funds

   30

            Section 3.7.

  

Interest

   31

            Section 3.8.

  

Fees

   32

            Section 3.9.

  

Voluntary Prepayments of Revolving Loans

   32

            Section 3.10.

  

Payments, etc

   33

            Section 3.11.

  

Interest Rate Not Ascertainable, etc

   34

            Section 3.12.

  

Illegality

   35

            Section 3.13.

  

Increased Costs

   35

            Section 3.14.

  

Funding Losses

   36

            Section 3.15.

  

Assumptions Concerning Funding of Eurodollar Advances

   37

            Section 3.16.

  

Apportionment of Payments

   37

            Section 3.17.

  

Sharing of Payments, etc

   37

            Section 3.18.

  

Capital Adequacy

   37

            Section 3.19.

  

Use of Proceeds

   38

            Section 3.20.

  

Collateral

   38

ARTICLE 4

  

CONDITIONS TO CLOSING AND EXTENSIONS OF REVOLVING LOANS

   38

            Section 4.1.

  

Conditions Precedent to Initial Revolving Loans and Letters of Credit

   38

            Section 4.2.

  

Conditions to all Revolving Loans and Letters of Credit

   40

            Section 4.3.

  

Condition Subsequent to Initial Revolving Loans and Letters of Credit

   41

ARTICLE 5

  

REPRESENTATIONS AND WARRANTIES

   41

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

            Section 5.1.

  

Organization and Qualification

   41

            Section 5.2.

  

Financial Statements

   42

            Section 5.3.

  

Taxes

   42

            Section 5.4.

  

Actions Pending

   42

            Section 5.5.

  

Title to Properties

   42

            Section 5.6.

  

Regulation U, Etc

   42

            Section 5.7.

  

ERISA

   43

            Section 5.8.

  

Outstanding Indebtedness

   43

            Section 5.9.

  

Conflicting Agreements or Other Matters

   43

            Section 5.10.

  

Possession of Franchises, Licenses, Etc

   44

            Section 5.11.

  

Governmental Consent

   44

            Section 5.12.

  

Disclosure

   44

            Section 5.13.

  

Foreign Assets Control Regulations

   44

            Section 5.14.

  

Labor Relations

   45

            Section 5.15.

  

Authorization and Enforceability of Agreement

   45

            Section 5.16.

  

Subsidiaries

   45

            Section 5.17.

  

Insurance Coverage

   45

            Section 5.18.

  

Investments

   45

            Section 5.19.

  

Intercompany Loans; Dividends

   45

            Section 5.20.

  

Anti-Terrorism Laws

   46

ARTICLE 6

  

AFFIRMATIVE COVENANTS

   46

            Section 6.1.

  

Financial Statements

   46

            Section 6.2.

  

Inspection of Property

   48

            Section 6.3.

  

Insurance

   48

            Section 6.4.

  

Conduct of Business

   48

            Section 6.5.

  

Corporate Existence; Maintenance of Properties

   49

            Section 6.6.

  

Environmental Laws

   49

            Section 6.7.

  

Taxes

   50

            Section 6.8.

  

Keeping of Books; Fiscal Year

   50

            Section 6.9.

  

Compliance with Laws and Other Agreements

   50

            Section 6.10.

  

Notice of Default

   51

            Section 6.11.

  

Notice of Litigation

   51

            Section 6.12.

  

ERISA

   51

            Section 6.13.

  

Use of Proceeds

   51

            Section 6.14.

  

Borrowing Base Certificate/Hedging Position Reports

   51

            Section 6.15.

  

Annual Projections

   52

            Section 6.16.

  

Excess Cash Flow Amount

   52

ARTICLE 7

  

NEGATIVE COVENANTS

   52

            Section 7.1.

  

Financial Covenants.

   52

            Section 7.2.

  

Limitation on Restricted Payments

   53

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

            Section 7.3.

  

Liens

   53

            Section 7.4.

  

Restrictions on Loans, Advances, Investments, Asset Acquisitions and Contingent
Liabilities

   54

            Section 7.5.

  

Sale of Stock and Indebtedness of Subsidiaries

   55

            Section 7.6.

  

Merger and Sale of Assets

   56

            Section 7.7.

  

Sale and Lease-Back

   57

            Section 7.8.

  

Sale or Discount of Receivables

   57

            Section 7.9.

  

Hedging Contracts

   57

            Section 7.10.

  

Issuance of Stock by Subsidiaries

   57

            Section 7.11.

  

Capital Expenditures

   58

            Section 7.12.

  

Indebtedness for Money Borrowed

   58

            Section 7.13.

  

Transactions with Affiliates

   58

            Section 7.14.

  

Creation of Subsidiaries

   58

            Section 7.15.

  

Amendments

   59

            Section 7.16.

  

Anti-Terrorism Laws

   59

            Section 7.17.

  

Pledged Deposit Account

   59

ARTICLE 8

  

EVENTS OF DEFAULT AND REMEDIES

   59

            Section 8.1.

  

Events of Default

   59

            Section 8.2.

  

Remedies on Default

   62

ARTICLE 9

  

THE AGENT

   63

            Section 9.1.

  

Appointment and Authorization

   63

            Section 9.2.

  

Nature of Duties of the Agent

   63

            Section 9.3.

  

Lack of Reliance on the Agent

   64

            Section 9.4.

  

Certain Rights of the Agent

   64

            Section 9.5.

  

Liability of the Agent

   65

            Section 9.6.

  

Indemnification

   66

            Section 9.7.

  

Agent and Its Affiliates

   66

            Section 9.8.

  

Successor Agent

   67

            Section 9.9.

  

Agent May File Proofs of Claim

   67

            Section 9.10.

  

Release of Collateral

   67

            Section 9.11.

  

Syndication Agent and Co-Documentation Agents

   68

ARTICLE 10

  

MISCELLANEOUS

   68

            Section 10.1.

  

Notices

   68

            Section 10.2.

  

Amendments, Etc

   68

            Section 10.3.

  

No Waiver; Remedies Cumulative

   69

            Section 10.4.

  

Payment of Expenses, Etc

   69

            Section 10.5.

  

Benefit of Agreement

   71

            Section 10.6.

  

Governing Law; Submission to Jurisdiction, Etc

   73

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

            Section 10.7.

  

Independent Nature of the Lenders’ Rights

   74

            Section 10.8.

  

Counterparts

   74

            Section 10.9.

  

Effectiveness; Survival

   74

            Section 10.10.

  

Severability

   74

            Section 10.11.

  

Independence of Covenants

   74

            Section 10.12.

  

Change in Accounting Principles, Fiscal Year or Tax Laws

   74

            Section 10.13.

  

Headings Descriptive; Entire Agreement

   75

            Section 10.14.

  

Time is of the Essence

   75

            Section 10.15.

  

Usury

   75

            Section 10.16.

  

Construction

   75

            Section 10.17.

  

Loan Documents

   75

 

-iv-



--------------------------------------------------------------------------------

Exhibits:                            Exhibit A    –   

Form of Note

                 Exhibit B    –   

Form of Notice of Borrowing

                 Exhibit C    –   

Form of Notice of Continuation/Conversion

                 Exhibit D    –   

Form of Opinion of Special Counsel

                 Exhibit E    –   

Form of Opinion of General Counsel

                 Exhibit F    –   

Form of Assignment and Acceptance

                 Exhibit G    –   

Form of Borrowing Base Certificate

                 Exhibit H    –   

Form of Subsidiary Guaranty

                 Exhibit I    –   

Form of Contribution Agreement

                 Exhibit J    –   

Form of Security Agreement

                 Exhibit K    –   

Form of Notice of Request for Letter of Credit

     Schedules:                            Schedule L-1    –   

Loan Parties as of the Closing Date

                 Schedule R-1    –   

Real Property

                 Schedule S-1    –   

Subordinated Debt

                 Schedule 2.2    –   

Existing Letters of Credit

                 Schedule 5.4    –   

Actions Pending

                 Schedule 5.6    –   

Margin Stock Owned

                 Schedule 5.8    –   

Obligations for Borrowed Money

                 Schedule 5.9    –   

Conflicting Agreements

                 Schedule 5.14    –   

Labor Relations

                 Schedule 5.16    –   

Subsidiaries and Affiliates

                 Schedule 7.3    –   

Liens Existing Prior to the Date of this Agreement

                 Schedule 7.4    –   

Investments

    

 

-i-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 10, 2004,
is made and entered into by and among GOLD KIST INC., a cooperative marketing
association organized and existing under the laws of the State of Georgia (the
“Borrower”), various banks and other lending institutions and institutional
investors as are, or may from time to time become, parties hereto (collectively,
the “Lenders” and individually, a “Lender”), SUNTRUST BANK, as Syndication Agent
(the “Syndication Agent”), HARRIS TRUST AND SAVINGS BANK and ING CAPITAL LLC, as
Co-Documentation Agents (collectively, the “Co-Documentation Agents”), and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Agent for the Lenders and sole lead arranger.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Rabobank and certain of the Lenders hereto are parties to
that certain Third Amended and Restated Credit Agreement dated as of September
27, 2002 (the “Existing Credit Agreement”);

 

WHEREAS, the parties desire to enter into this Fourth Amended and Restated
Credit Agreement to make certain amendments to the Existing Credit Agreement;
and

 

WHEREAS, the Borrower acknowledges and agrees that the security interests
granted to Rabobank, as agent under the Existing Credit Agreement, pursuant to
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) shall remain outstanding and in full force and effect
in accordance with the Existing Credit Agreement (except to the extent modified
on the Closing Date) and such other Loan Documents and shall continue to secure
the Obligations (as defined herein); and

 

WHEREAS, each of the Borrower, the Agent, and the Lenders (as defined herein)
acknowledges and agrees that: (a) the advances of Revolving Loans (as such term
is defined herein) on the date hereof represent, among other things, the
amendment, restatement, renewal, extension, consolidation and modification of
the Revolving Loans (as defined in the Existing Credit Agreement) arising in
connection with the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith; (b)
the Borrower, the Agent and the Lenders intend that the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Advances (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith as amended,
restated, renewed, extended, consolidated and modified hereunder, together with
all Revolving Loans (as defined herein) hereunder; (c) all Liens (as defined in
the Existing Credit Agreement) evidenced by the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement) executed
in connection therewith are hereby ratified, confirmed and continued; (d) this
Agreement is



--------------------------------------------------------------------------------

intended to restate, renew, extend, consolidate, amend and modify the Existing
Credit Agreement; and (e) the Loan Documents (as defined in the Existing Credit
Agreement) (other than the Existing Credit Agreement, which is hereby being
restated, renewed, extended, amended and modified) shall remain extant and in
full force and effect (except to the extent amended, modified or restated as of
the date hereof); and

 

WHEREAS, each of the Borrower, the Agent and the Lenders intend that (a) the
provisions of the Existing Credit Agreement be hereby superseded and replaced by
the provisions hereof; and (b) by entering into and performing their respective
obligations hereunder, this transaction shall not constitute a novation.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein set forth and other good and valuable consideration, the
receipt and adequacy of all of the foregoing as legally sufficient consideration
being hereby acknowledged, the Borrower, the Agent and the Lenders do hereby
agree that the Existing Credit Agreement is amended and restated in its
entirety, and agree, as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined
herein):

 

“Affiliate” shall mean, with respect to any Person, a Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, the power
(a) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person or (b) to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agent” shall mean Rabobank, as agent for the Lenders hereunder and under the
other Loan Documents, and each successor agent appointed in accordance with
Section 9.8.

 

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement, either
as originally executed or as it may be from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, with respect to the Revolving Loans and the
Commitment Fee, on a per annum basis, the percentage designated below under the
applicable column heading and corresponding to the Senior Debt Coverage Ratio:

 

Senior

Debt Coverage Ratio

   Revolving Loans


--------------------------------------------------------------------------------

  Commitment Fee


--------------------------------------------------------------------------------

    

Applicable Margin

for Base Rate

Advances

--------------------------------------------------------------------------------

 

Applicable Margin

for Eurodollar

Advances

--------------------------------------------------------------------------------

   

Greater than or equal to 4.00 to 1.00

   2.000%   3.250%   0.600%

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

   1.750%   3.000%   0.575%

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

   1.500%   2.750%   0.550%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

   1.250%   2.500%   0.525%

Less than 2.50 to 1.00

   1.000%   2.250%   0.500%

 

The Applicable Margin for the Revolving Loans and the Commitment Fee shall be
determined quarterly (and the rate determined at that time shall apply until the
next quarterly determination) based upon the Senior Debt Coverage Ratio,
determined pursuant to the financial statements delivered to the Lenders
pursuant to Section 6.1(a) or Section 6.1(b), as the case may be, with such
Applicable Margin to be effective with respect to calculations based upon such
financial statements as of the first day of the second fiscal quarter
immediately following the fiscal quarter for which such financial statements are
delivered; provided, during the period commencing on the Closing Date, through
and including the date six months after the Closing Date, the Applicable Margins
will be 1.500% with respect to Base Rate Advances, 2.750% with respect to
Eurodollar Advances and 0.550% with respect to the Commitment Fee.
Notwithstanding the foregoing, in the event that the financial statements
required to be delivered pursuant to Section 6.1(a) and Section 6.1(b), as
applicable, and the related compliance certificate required to be delivered in
connection therewith, are not delivered when due, then (x) if such financial
statements and certificate are delivered after the date such financial
statements and certificate were required to be delivered and the Applicable
Margin increases from that previously in effect as a result of the delivery of
such financial statements, then the Applicable Margin during the period from the
date upon which such financial statements were required to be delivered until
the date upon which they actually are delivered shall be the Applicable Margin
as so increased, and (y) if such financial statements and certificate are
delivered after the date such financial statements and certificate were required
to be delivered and the Applicable Margin decreases from that previously in
effect as a result of the delivery of such financial statements, then such
decrease in the Applicable Margin shall not become applicable until the date
upon which the financial statements and certificate are actually delivered.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an Eligible Assignee in accordance with the terms
and conditions of this Agreement and substantially in the form of Exhibit F.

 

“Authority” shall mean any Federal, state or local governmental authority,
central bank or any agency or instrumentality thereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. § 101
et seq.) as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” shall mean the higher of (a) the Rabobank Base Rate, or (b) the
Federal Funds Rate plus 0.50% per annum.

 

“Base Rate Advance” shall mean any Revolving Loan hereunder that bears interest
based on the Base Rate.

 

“Base Rate Borrowing” shall mean any Borrowing hereunder that bears interest
based on the Base Rate.

 

“Blocked Person” shall have the meaning set forth in Section 5.20(b).

 

“Borrowing” shall mean the incurrence by the Borrower of Revolving Loans of one
Type concurrently having the same Interest Period or the continuation or
conversion of an existing Borrowing or Borrowings in whole or in part.

 

“Borrowing Base” shall mean, as of the end of any accounting month, an amount
equal to the sum of: (a) 80% of all Eligible Receivables as of such date of
determination; plus (b) 55% of Eligible Inventory (other than raw materials,
corn and soybeans) as of such date of determination; plus (c) 50% of all raw
materials (other than supplies) that constitute Eligible Inventory as of such
date of determination; plus (d) 70% of all corn and soybeans that constitute
Eligible Inventory as of such date of determination; plus (e) 60% of the value
of Borrower’s Broilers that constitute Eligible Inventory (excluding clause (c)
from the definition thereof), valued at the lower of cost or market, less any
amounts due growers for services in respect of Borrower’s Broilers; plus (f)
$0.50 for each of the Borrower’s Breeder Chickens that constitute Eligible
Inventory (excluding clause (c) from the definition thereof).

 

“Borrowing Base Certificate” shall mean a certificate, duly executed by the
chief financial officer, chief accounting officer or treasurer of the Borrower,
appropriately completed and substantially in the form of Exhibit G.

 

“Breeder Chickens” shall mean chickens used primarily for breeding purposes and
not held primarily for sale.

 

“Broilers” shall mean those chickens the Borrower intends to process for sale.

 

4



--------------------------------------------------------------------------------

“Business Day” shall mean, (a) with respect to Eurodollar Borrowings, any day
other than a Saturday or Sunday or a day on which commercial banks are required
or permitted to be closed for domestic and international business, including
dealings in Dollar deposits, in London, England, New York, New York, or Atlanta,
Georgia and (b) with respect to all other Borrowings and as used in all other
contexts, any day other than a Saturday or Sunday or a day on which commercial
banks are required or permitted to be closed for business in Atlanta, Georgia or
New York, New York.

 

“Capital Asset” shall mean fixed assets, both tangible and intangible; provided
that Capital Asset shall not include any item customarily charged directly to
expense or depreciated over a useful life of 12 months or less in accordance
with GAAP, and shall not include any goodwill created on the balance sheet of
the Borrower from the purchase of the common stock of Golden Poultry Company,
Inc.

 

“Capital Expenditures” shall mean amounts paid or indebtedness incurred by the
Borrower or any of its Subsidiaries in connection with the purchase or lease by
the Borrower or any of its Subsidiaries of Capital Assets that would be required
to be capitalized and shown on the balance sheet of such Person in accordance
with GAAP.

 

“Capital Expenditure Carry Forward Amount” shall mean, to the extent positive,
for any fiscal year, a carry forward amount equal to $75,000,000 less the
aggregate amount of Capital Expenditures made pursuant to Section 7.11 in the
immediately preceding fiscal year.

 

“Capital Lease” shall mean any lease or rental of real or personal property
which, under GAAP, is or will be required to be capitalized on the balance sheet
of the Borrower or any Subsidiary, taken at the amount thereof accounted for as
indebtedness (net of interest expense) in accordance with such principles.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause (a)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Borrower (for the
purposes of this clause (a), any person shall be deemed to beneficially own any
Voting Stock of an entity (the “specified entity”) held by any other entity (the
“parent entity”), if such other person is the beneficial owner (as defined in
this clause (a)), directly or indirectly, of more than 35% of the voting power
of the Voting Stock of such parent entity);

 

(b) at any time after the Conversion Date, individuals who on the Conversion
Date constituted the Board of Directors (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
shareholders of the Borrower was approved by a vote of the majority of the
directors of the Borrower then still in office who were either directors on the
Conversion Date or whose election or nomination for election was previously so
approved) of the Borrower cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office;

 

5



--------------------------------------------------------------------------------

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

(d) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction following which (i) in the
case of a merger or consolidation transaction, such transaction is otherwise
permitted hereunder and holders of securities that represented 100% of the
Voting Stock of the Borrower immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and in
substantially the same proportion as before the transaction and (ii) in the case
of a sale of assets transaction, such transaction is otherwise permitted
hereunder and each transferee becomes a Loan Party and a Subsidiary of the
transferor of such assets; or

 

(e) any “Change of Control” (as defined in the Senior Unsecured Note Indenture)
under the Senior Unsecured Note Documents.

 

“Closing Date” shall mean the date which this Agreement is dated.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall have the meaning set forth in Section 3.20.

 

“Collateral Agent” shall have the meaning set forth in the Intercreditor
Agreement.

 

“Collateral Documents” shall mean the Security Agreement, the Contribution
Agreement, the Blocked Account Control Agreement (as defined in the Security
Agreement) and the Real Property Mortgages.

 

“Commitment” shall mean, at any time for any Lender, the amount set forth
opposite such Lender’s name on the signature pages hereof under the heading
“Commitment”, as the same may be increased or decreased from time to time as a
result of any reduction thereof pursuant to Section 3.3, any assignment thereof
pursuant to Section 10.5 or any amendment thereof pursuant to Section 10.2, and
“Commitments” shall mean the aggregate Commitments of all of the Lenders.

 

“Commitment Fee” shall mean the fee payable by the Borrower pursuant to Section
3.9(b).

 

“Consolidated Assets” shall mean all assets of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Capital Assets” shall mean all Capital Assets of the Borrower and
its Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Current Assets” shall mean the current assets of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Current Liabilities” shall mean the current liabilities of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense for such period of the Borrower and its Subsidiaries (including, without
limitation, interest expense attributable to Capital Leases in accordance with
GAAP, all commissions, discounts and other fees and charges owed with respect to
bankers’ acceptance financing, and total interest expense (whether shown as
interest expense or as loss and expenses on sale of receivables) under a
receivables purchase facility) determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Earnings” shall mean consolidated gross revenues of the
Borrower and its Subsidiaries before extraordinary items (but after giving
effect to the credit resulting from any tax loss carry forwards) less all
operating and non-operating expenses of the Borrower and its Subsidiaries
including all charges of a proper character (including current and deferred
taxes on income and current additions to reserves), but not including in gross
revenues any gains (net of expenses and taxes applicable thereto) in excess of
losses resulting from the sale, conversion or other disposition of capital
assets (i.e., assets other than current assets), any gains resulting from the
write-up of assets, or any earnings of any Person acquired by the Borrower or
any Subsidiary through purchase, merger or consolidation or otherwise for any
year prior to the year of acquisition, or any deferred credit representing the
excess of equity in any Subsidiary at the date of acquisition over the cost of
investment in such Subsidiary, all determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean the net worth of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated Senior Debt” shall mean the sum of (a) Consolidated Total Debt,
less (b) any amounts outstanding under any Subordinated Debt of the Borrower (to
the extent included in Consolidated Total Debt), less (c) any obligations with
respect to letters of credit issued for the account of the Borrower or any of
its Subsidiaries in the ordinary course of business to the extent such letters
of credit are not drawn upon or, if and to the extent drawn upon, to the extent
such drawing is reimbursed no later than the tenth Business Day following
receipt by the Borrower or such Subsidiary of a demand for reimbursement
thereunder, and less (d) any other Consolidated Total Debt subordinated to the
repayment of the Borrower’s obligations to the Lenders in form and substance
satisfactory to the Agent.

 

“Consolidated Tangible Net Worth” shall mean Consolidated Net Worth, less the
Intangible Assets of the Borrower and its Subsidiaries, but including the
goodwill (as reflected on the Borrower’s financial statements delivered pursuant
to Section 6.1 from time to time but not to exceed $23,900,000) created in
connection with the acquisition by the Borrower of the outstanding equity of
Golden Poultry Company, Inc. in September, 1997.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Debt” shall mean (a) Total Debt of the Borrower and its
Subsidiaries, plus (b) the Total Debt of any other Person which (i) has been
guaranteed by the Borrower or any Subsidiary or (ii) is supported by a letter of
credit issued for the account of the Borrower or any Subsidiary, all
consolidated in accordance with GAAP.

 

“Contribution Agreement” shall mean that certain Third Amended and Restated
Contribution Agreement substantially in the form of Exhibit I, either as
originally executed or as it may be from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Conversion Date” shall mean the date on which the Borrower consummates a
transaction (or series of transactions) pursuant to which the status of the
Borrower is changed to a for-profit corporation and the Borrower ceases to have
the status of a cooperative under Subchapter T of the Code.

 

“Default” shall mean any event that, with notice or lapse of time or both, would
constitute an Event of Default.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean for the Borrower and the Subsidiaries, for any period, an
amount equal to (a) the sum for each period of (i) Consolidated Net Earnings
plus (ii) to the extent subtracted in determining such Consolidated Net
Earnings, (x) provisions for taxes based on income and Consolidated Interest
Expense, and (y) depreciation and amortization of assets for such period, minus
(b) any items of gain, or plus any items of loss, which were included in
determining such Consolidated Net Earnings and were (i) not realized in the
ordinary course of business or (ii) the result of any sale of assets.

 

“Eligible Assignee” shall mean (a) a commercial finance or asset based lending
institution having total assets in excess of $1,000,000,000 or any commercial
finance or asset based lending Affiliate of any such Person, or (b) any Lender
or any Affiliate of any Lender.

 

“Eligible Inventory” shall mean the gross amount of the Borrower’s inventory
(valued at the lower of cost or market and without adjustment for reserves for
items of inventory which are accounted for on a last-in, first-out basis) that
conforms to the representations and warranties contained herein and in the
Security Agreement and which at all times continue to be acceptable to the
Required Lenders in the exercise of their reasonable business judgment less (a)
any work-in-process, (b) supplies (other than raw materials), (c) live hogs or
live chickens, (d) goods not present in the United States of America, (e) goods
returned or rejected by the Borrower’s customers other than goods that are
undamaged and resalable in the normal course of business, (f) goods to be
returned to the Borrower’s suppliers, (g) goods in transit to third parties
(other than the Borrower’s agents or warehouses), and (h) any reserves required
by the Required Lenders in their reasonable business judgment for special order
goods, market value declines and bill and hold (deferred shipment) or
consignment sales.

 

“Eligible Receivables” shall mean the gross amount of the Borrower’s accounts
receivable that conform to the representations and warranties contained herein
and in the Security Agreement and at all times continue to be acceptable to the
Required Lenders in the

 

8



--------------------------------------------------------------------------------

exercise of their reasonable business judgment, less, without duplication, the
sum of (a) any returns, discounts, claims, credits and allowances of any nature
(whether issued, owing, granted or outstanding), (b) the gross amount of any
account receivable that: (i) arises from sales to the United States of America
or to any agency, department or division thereof unless payment therefor is
secured to the Lenders pursuant to compliance with the United States Assignment
of Claims Act or is otherwise acceptable to the Lenders, to the extent that such
receivable, when aggregated with all similar such receivables that are deemed
Eligible Receivables, exceeds in the aggregate $10,000,000 in face amount; (ii)
arises from foreign sales other than sales secured by letters of credit (in form
and substance satisfactory to the Required Lenders) issued or confirmed by, and
payable at, banks having a place of business in the United States of America and
payable in United States currency; (iii) remains unpaid more than 90 days from
invoice date; (iv) has a contra account; (v) arises from sales to any
Subsidiary, or to any Affiliate; (vi) arises from bill and hold (deferred
shipment) sales, or consignment sales; (vii) arises from sales to any customer
which is (A) insolvent, (B) the debtor in any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings under any
federal or state law, (C) negotiating, or has called a meeting of its creditors
for purposes of negotiating, a compromise of its debts or (D) financially
unacceptable to the Required Lenders or has a credit rating unacceptable to the
Required Lenders; (viii) arises from sales to any customer if 50% or more of
either (A) all outstanding invoices of such customer or (B) the aggregate dollar
amount of all outstanding invoices of such customer are unpaid more than 90 days
from invoice date; (ix) is evidenced by a promissory note or other instrument;
or (x) is deemed ineligible for any other reasons deemed necessary by the
Required Lenders in their reasonable business judgment and which are customary
either in the commercial finance industry or in the lending practices of the
Required Lenders, and (c) an amount representing, historically, returns,
discounts, claims, credits, and allowances.

 

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (a) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including, without limitation, any Hazardous Substances, petroleum, including
crude oil or any fraction thereof, any petroleum product or other waste,
chemicals or substances regulated by any Environmental Law into the environment
(including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata), or (b) the manufacture, processing, distribution,
use, generation, treatment, storage, disposal, transport or handling of any
Hazardous Substances, petroleum, including crude oil or any fraction thereof,
any petroleum product or other waste, chemicals or substances regulated by any
Environmental Law, or (c) underground storage tanks and related piping, and
emissions, discharges and releases or threatened releases therefrom, such
Environmental Laws to include, without limitation, (i) the Clean Air Act (42
U.S.C. § 7401 et seq.), (ii) the Clean Water Act (33 U.S.C. § 1251 et seq.),
(iii) the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
(iv) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and (v) the
Comprehensive Environmental Response Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act (42 U.S.C. § 9601 et seq.).

 

9



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any trade or business (whether incorporated or
unincorporated) which is a member of a group described in Section 414(c) of the
Code, of which the Borrower is also a member.

 

“Eurodollar Advance” shall mean any Revolving Loan hereunder which bears
interest based on LIBOR.

 

“Eurodollar Borrowing” shall mean any Borrowing hereunder which bears interest
based on LIBOR.

 

“Event of Default” shall have the meaning set forth in Article 8.

 

“Excess Cash Flow Amount” shall have the meaning set forth in the Senior
Unsecured Note Indenture.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Existing L/Cs” has the meaning set forth in Section 2.2(a).

 

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.

 

“Fee Letter” shall mean the fee letter dated as of even date herewith addressed
by Rabobank to the Borrower and accepted and agreed to by the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (a) EBITDA for the 4 fiscal quarter period then ended, to
(b) the sum of (i) Consolidated Interest Expense for the 4 fiscal quarter period
then ended, and (ii) the aggregate scheduled principal amount of Indebtedness
for Money Borrowed (other than the Revolving Loans) to be paid within 1 year
after the last day of such fiscal quarter.

 

10



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles as set forth in
statements from Auditing Standards No. 69 issued by the Auditing Standards Board
of the American Institute of Certified Public Accountants as well as statements
and pronouncements of the Financial Accounting Standards Board that are
applicable, in each case as such principles are supplemented and amended from
time to time.

 

“GC Properties” shall mean GC Properties, a general partnership formed under the
laws of the State of Georgia, with the Borrower and Cotton States Insurance
Companies acting as the general partners.

 

“GK Finance” shall mean GK Finance Corporation, a corporation organized and
existing under the laws of the State of Delaware, which is a wholly-owned
Subsidiary of the Borrower.

 

“Guaranty” shall mean any contractual obligation, contingent or otherwise, of a
Person with respect to any Indebtedness or other obligation or liability of
another Person, including, without limitation, any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed, co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including contractual obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or any agreement to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make any payment other than for value received. The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Hazardous Substances” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986.

 

“Hedging Contracts” shall mean any forward contracts (whether executed through a
broker or directly with the buyer or seller), futures contracts, option
contracts, foreign exchange contracts, currency swap agreements, interest rate
exchange agreements, interest rate cap agreements, interest rate collar
agreements, and other similar agreements and arrangements entered into by any
Person designed to protect against fluctuations in either foreign exchange
rates, interest rates, or commodity prices.

 

“Hedging Position Report” shall mean a report, in form and substance as agreed
to by the Borrower and the Agent, on the Borrower’s Hedging Contracts.

 

“Indebtedness” of any Person shall mean, without duplication: (a) all
obligations of such Person which in accordance with GAAP would be shown on the
balance sheet of such Person as a liability (including, without limitation,
obligations for borrowed money and for the deferred purchase price of property
or services, obligations evidenced by bonds, debentures, notes or other similar
instruments, and such Person’s pro-rata share of any obligations of a general

 

11



--------------------------------------------------------------------------------

partnership in which such Person is the general partner); (b) all rental
obligations under leases required to be capitalized under GAAP; (c) all
Guaranties of such Person (including contingent reimbursement obligations under
undrawn letters of credit); (d) Indebtedness of others secured by any Lien upon
property owned by such Person, whether or not assumed; and (e) obligations or
other liabilities under Hedging Contracts, or similar agreements or combinations
thereof which are disclosed as liabilities on the balance sheet of such Person
in accordance with GAAP.

 

“Indemnitee” shall have the meaning set forth in Section 10.4(c).

 

“Intangible Assets” of a Person, shall mean the non-current, non-physical assets
of such Person that entitle such Person to certain legal rights or competitive
advantages, and shall include copyrights, trademarks, tradenames and other
intellectual property, franchises, goodwill (to the extent positive),
organizational costs, licenses and permits, and, in connection with the
Borrower, shall include the SSC Securities but shall exclude any accrual,
reserve or entry for deferred pension obligations in an aggregate amount not to
exceed $15,000,000 at any time.

 

“Intercreditor Agreement” shall mean that certain Third Amended and Restated
Intercreditor Agreement dated as of even date herewith among Rabobank, as the
Agent and as collateral agent, and the other Secured Parties (as defined in the
Security Agreement), either as originally executed or as it may be from time to
time supplemented, amended, restated, renewed, extended or otherwise modified.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of 1, 2, 3 or 6 months; provided that (a) the first day of an Interest Period
must be a Business Day, (b) an Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business
Day, unless such Business Day falls in the next calendar month, in which case
the Interest Period shall end on the next preceding Business Day, (c) any
Interest Period in respect of a Eurodollar Borrowing which begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period shall expire on the last Business Day of such calendar
month, and (d) the Borrower may not elect an Interest Period which would extend
beyond the Maturity Date.

 

“IntraLinks” shall mean IntraLinks, Inc. or any other digital workspace provider
selected by the Agent from time to time after notice to the Borrower.

 

“ISP” shall have the meaning set forth in Section 2.2(f).

 

“L/C Cash Collateral Account” shall have the meaning set forth in Section
8.2(c).

 

“L/C Issuer” shall mean Rabobank and its successors and assigns hereunder as
issuer of Letters of Credit for the account of the Borrower.

 

“L/C Related Documents” shall have the meaning set forth in Section 2.2(g).

 

“Letter of Credit” shall mean any standby Letter of Credit issued by the L/C
Issuer hereunder as requested by the Borrower in accordance with the terms of
Section 2.2.

 

12



--------------------------------------------------------------------------------

“Letter of Credit Commitment” shall mean the commitment of the L/C Issuer to
issue, in accordance with the terms hereof, and to honor payment obligations
under, Letters of Credit hereunder, in an aggregate amount not to exceed
$60,000,000, as such amount may be reduced from time to time in accordance with
the provisions hereof, and with respect to each Lender, the commitment of each
Lender to purchase participation interests in the Letters of Credit based upon
its respective Pro Rata Share.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

 

“Letter of Credit Fee” shall have the meaning given such term in Section 3.8(c).

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer but not theretofore reimbursed.

 

“Letter of Credit Participation Interest” shall mean the purchase by a Lender of
a participation in Letter of Credit Obligations as provided in Section 2.2(c).

 

“LIBOR” shall mean, with respect to any Interest Period, for any Eurodollar
Advances, the rate per annum equal to the sum of the rate obtained by dividing
(a) the offered rate for deposits for a period comparable to the Interest Period
and in an amount comparable to the Agent’s portion of such Eurodollar Advances
appearing on Bloomberg page BBAM, pg. 1 (Official BBA Libor fixings), as of
11:00 A.M. (London, England time) on the day that is 2 Business Days prior to
the first day of the Interest Period by (b) a percentage equal to 1 minus the
then stated maximum rate (stated as a decimal) of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or against
any successor category of liabilities as defined in Regulation D). If the
foregoing rate is unavailable from Bloomberg for any reason, then such rate
shall be determined by the Agent from any other interest rate reporting service
of recognized standing designated in writing by the Agent to the Borrower and
the other Lenders. If two or more rates appear on such Bloomberg page, then the
rate per annum for that Interest Period shall be the arithmetic average of such
rates. In any case, such rate shall be rounded, if necessary, to the next higher
1/16 of one percent if the rate is not such a multiple.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any written agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, and the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction).

 

13



--------------------------------------------------------------------------------

“Loan Documents” shall mean and include, as the context requires, this
Agreement, the Notes, the Collateral Documents, the Subsidiary Guaranty, the
Intercreditor Agreement, the Fee Letter, the Letter of Credit Documents and any
and all other instruments, agreements, documents and writings contemplated
hereby or executed in connection herewith.

 

“Loan Party” shall mean the Borrower and each wholly-owned Subsidiary of the
Borrower whose Stock is pledged to the Collateral Agent pursuant to the Security
Agreement (or a supplement thereto) and that has executed and delivered to the
Agent the Subsidiary Guaranty (or a supplement thereto) and the Security
Agreement (or a supplement thereto), together with applicable financing
statements required under the Uniform Commercial Code, and such opinions of
counsel and other documents as may be reasonably required by the Agent;
provided, however, that GK Insurance Company, a Vermont corporation, shall not
be a Loan Party. As of the Closing Date, each Subsidiary that is a Loan Party is
listed on Schedule L-1 attached hereto.

 

“Margin Stock” shall have the meaning set forth in Section 5.6.

 

“Material Adverse Effect” shall mean any material adverse change in (a) the
business, results of operations, financial condition, assets or prospects of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of Borrower or
the Subsidiaries to perform their obligations under this Agreement, (c) the
validity or enforceability of the Loan Documents, or (d) the rights or remedies
of the Lenders or the Agent under any of the Loan Documents.

 

“Maturity Date” shall mean March 9, 2007.

 

“Money Borrowed” shall mean, as applied to the Indebtedness of a Person,

 

(a) Indebtedness for money borrowed including all revolving and term
Indebtedness and all other lines of credit; or

 

(b) Indebtedness (other than trade debt of such Person incurred in the ordinary
course of business), whether or not in any such case the same was for money
borrowed:

 

(i) represented by notes payable, and drafts accepted, that represent extensions
of credit;

 

(ii) constituting obligations evidenced by bonds, debentures, notes or similar
instruments; or

 

(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property; or

 

(c) all reimbursement obligations under any letters of credit or acceptances; or

 

(d) Indebtedness that is such by virtue of subsection (c) of the definition of
Indebtedness, but only to the extent that the obligations guaranteed are
obligations that would constitute Indebtedness for Money Borrowed.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in Section 4001 of ERISA).

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer, or
other disposition of assets by any Loan Party or the incurrence by any Loan
Party of any Indebtedness for Money Borrowed, the aggregate amount of cash
received for such assets, or as a result of such Indebtedness for Money
Borrowed, net of reasonable and customary transaction costs properly
attributable to such transaction and payable by such Loan Party to a
non-Affiliate in connection with such sale, lease, transfer or other disposition
of assets or the incurrence of any Indebtedness for Money Borrowed, including,
without limitation, sales commissions and underwriting discounts.

 

“Net Proceeds of Stock” shall mean any proceeds received by the Borrower or a
Consolidated Subsidiary in respect of the issuance of Stock, after deducting
therefrom all reasonable and customary costs and expenses incurred by the
Borrower or such Consolidated Subsidiary directly in connection with the
issuance of such Stock, including, without limitation, any underwriter’s
discounts and commissions.

 

“Notes” shall mean, collectively, the promissory notes evidencing the Revolving
Loans in substantially the form of Exhibit A, each dated and delivered on the
Closing Date, and all promissory notes issued in replacement thereof after the
Closing Date.

 

“Notice of Borrowing” shall have the meaning set forth in Section 3.5(a).

 

“Notice of Continuation/Conversion” shall have the meaning set forth in Section
3.5(c).

 

“Notice of Request for Letter of Credit” shall mean a notice in the form of
Exhibit K.

 

“Notice of Swing Line Borrowing” shall have the meaning set forth in Section
3.5(b).

 

“Obligations” shall have the meaning set forth in the Security Agreement, and
shall include, for all purposes, without limitation, all Revolving Loans and all
obligations under any Letter of Credit issued pursuant to this Agreement,
together with all interest, fees and expenses in connection therewith
(including, without limitation, any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued with respect to such
Revolving Loans and Letters of Credit).

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Borrower by its Chief Executive Officer, its President, one of its Vice
Presidents or its Treasurer.

 

“Original Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of November 3, 2000, among the Borrower, Rabobank, as agent,
and the “Lenders” (as defined therein) party thereto.

 

15



--------------------------------------------------------------------------------

“Payment Office” shall mean with respect to any payment of principal, interest,
fees or other amounts relating to any Revolving Loans, the office specified as
the “Payment Office” for the Agent and each Lender on the respective signature
pages of the Agent and the Lenders, or such other location as to which the Agent
or any Lender shall have given written notice to the Borrower.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Conversion Transaction” shall mean any transaction (or series of
related transactions) the sole purpose of which is to change the status of the
Borrower to a for-profit corporation organized under the laws of a state of the
United States; provided, however, that (a) immediately prior to and after giving
effect to such transaction (or series of related transactions), no Event of
Default shall have occurred and be continuing, (b) after giving effect to such
transaction (or series of related transactions), 100% of the issued and
outstanding shares of capital stock of the Borrower will be held by Persons who
were holders of written notices of allocation immediately prior to such
transaction (or series of related transactions) and (c) such transaction (or
series of related transactions) is approved by the requisite percentage of the
members of the Borrower under Georgia law.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof and any other
entity whatsoever.

 

“Plan” shall mean an “employee pension benefit plan” (as defined in Section 3 of
ERISA), which is or has been established or maintained, or to which
contributions are or have been made, by the Borrower, any Subsidiary, or any
ERISA Affiliate.

 

“Pork Division” shall mean those operations and facilities of the Borrower
utilized for the production and marketing of hogs.

 

“Pro Rata Share” shall mean, with respect to (a) the Commitments, (b) each
Revolving Loan to be made by such Lender in respect of its Commitment, (c) each
participation to be made by such Lender in a Letter of Credit in respect of its
Commitment, (d) each Swing Line Participation to be made by such Lender in
respect of its Commitment and (e) each other payment (including, without
limitation, any payment of principal, interest or fees) to be made to such
Lender with respect to the foregoing, the percentage designated as such Lender’s
Pro Rata Share of the Commitments set forth under the name of such Lender on the
respective signature page for such Lender, in each case as such Pro Rata Share
may change from time to time as a result of assignments or amendments made
pursuant to this Agreement.

 

“Rabobank” shall mean Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland,” New York Branch, and its successors.

 

“Rabobank Base Rate” shall mean the per annum rate of interest designated from
time to time by Rabobank to be its base rate, with any change in the rate of
interest resulting from a change in the Rabobank Base Rate to be effective as of
the opening of business of Rabobank on the day of such change; provided,
however, that the Rabobank Base Rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers and that
Rabobank may make loans at a rate of interest at, above or below the Rabobank
Base Rate.

 

16



--------------------------------------------------------------------------------

“Real Property” shall mean those parcels of real property listed on Schedule R-1
hereto.

 

“Real Property Mortgages” shall mean those deeds to secure debt, mortgages,
deeds of trust and other instruments executed by any Loan Party in connection
with the Original Credit Agreement, the Second Amended Credit Agreement, the
Existing Credit Agreement or thereafter for the purpose of granting to the
Lenders a lien on or other security interest in the Real Property, in each case,
as from time to time supplemented, amended, restated, renewed, extended or
otherwise modified.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to which the 30-day notice requirement has not been waived by the
PBGC.

 

“Reported Net Income” shall mean, for any period, the Net Income as reflected on
the financial statements delivered pursuant to Section 6.1.

 

“Required Lenders” shall mean, at any time, any Lender or group of Lenders
holding at least 51% of the sum of the outstanding Revolving Loans and the
unfunded Commitments under which any Lender has a continuing obligation to
advance; provided that “Required Lenders” for the purpose of sending a Remedies
Demand (as defined in the Intercreditor Agreement) to the Collateral Agent under
the Intercreditor Agreement shall also mean Lenders holding 75% of the Revolving
Loans.

 

“Restricted Payments” shall have the meaning set forth in Section 7.2.

 

“Revolving Loans” shall mean, collectively, the revolving credit loans made to
the Borrower by the Lenders pursuant to Section 2.1(a).

 

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Amended Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement dated as of October 23, 2001, among the Borrower,
Rabobank, as agent, and the “Lenders” (as defined therein) party thereto.

 

“Security Agreement” shall mean that certain Third Amended and Restated Security
Agreement dated as of even date herewith executed by the Borrower and certain of
its Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties (as defined therein), substantially in the form of Exhibit J, as
originally executed or as from time to time supplemented, amended, restated,
renewed, extended or otherwise modified.

 

“Senior Debt Coverage Ratio” shall mean, as of any fiscal quarter end, the ratio
of (a) Consolidated Senior Debt as of the end of such fiscal quarter, to (b) the
sum of EBITDA for the fiscal quarter then ending and the preceding 7 fiscal
quarters (divided by 2).

 

17



--------------------------------------------------------------------------------

“Senior Note Holders” shall mean CoBank, ACB, The Prudential Insurance Company
of America and the Gateway Recovery Trust, and their respective successors and
assigns under the Senior Notes.

 

“Senior Notes” shall mean (a) that certain First Amended and Restated Credit
Agreement, dated as of January 29, 2003, between the Borrower and CoBank, ACB,
as amended by that certain First Amendment to First Amended and Restated Credit
Agreement dated as of February 11, 2003, as further amended by that certain
Second Amendment to First Amended and Restated Credit Agreement dated as of
March 10, 2004, and as such agreement may be further modified, amended, renewed,
refinanced or replaced, and (b) that certain Second Consolidated, Amended and
Restated Note Agreement dated September 27, 2002, among the Borrower and The
Prudential Insurance Company of America and the Gateway Recovery Trust, as
amended by that certain First Amendment to Note Agreement, dated as of January
29, 2003, as further amended by that certain Second Amendment to Note Agreement,
dated as of February 11, 2003, as further amended by that certain Third
Amendment to Note Agreement dated as of February 11, 2004, as further amended by
that certain Fourth Amendment to Note Agreement dated as of March 10, 2004, and
as such agreement may be further modified, amended, renewed, refinanced or
replaced in a manner acceptable to the Agent.

 

“Senior Unsecured Note Documents” means, collectively, the Senior Unsecured Note
Indenture, the Senior Unsecured Notes and such other documents (in form and
substance acceptable to the Agent) executed by the Borrower in connection
therewith, as amended or modified as permitted by this Agreement.

 

“Senior Unsecured Note Indenture” means that certain Indenture with respect to
the issuance of the Senior Unsecured Notes, dated as of March 10, 2004, between
the Borrower and U.S. Bank National Association, as trustee, in form and
substance acceptable to the Agent, as amended or modified as permitted by this
Agreement.

 

“Senior Unsecured Notes” shall mean those certain 10.25% Senior Notes in the
principal amount of $200,000,000 due March 15, 2014, issued pursuant to the
Senior Unsecured Note Indenture.

 

“Shareholders’ Equity” shall mean, with respect to any Person as at any date of
determination, shareholders’ equity of such Person determined on a consolidated
basis in conformity with GAAP.

 

“SSC Securities” shall mean the $40,000,000 Series B Cumulative Redeemable
Preferred Stock and the $60,000,000 Series B Capital Securities issued by
Southern States Cooperative or Southern States Capital Trust, respectively, and
purchased by the Borrower pursuant to the Securities Purchase Agreement between
the Borrower and Southern States Cooperative dated as of October 5, 1999.

 

“Stock” shall mean, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.

 

18



--------------------------------------------------------------------------------

“Subordinated Capital Certificates of Interest” shall mean those debt
instruments issued by the Borrower to the public under trust indentures with
SunTrust Bank, Atlanta, Georgia, as “Trustee,” registered with the United States
Securities and Exchange Commission and having maturities of greater than 1 year.

 

“Subordinated Debt” shall mean all Indebtedness for Money Borrowed wherein the
principal and premium, if any, and interest is subordinated and junior in right
of payment to the prior payment in full of all other Indebtedness of the
Borrower for Money Borrowed except other Subordinated Debt, and shall include,
without limitation, the Subordinated Capital Certificates of Interest and
Subordinated Loan Certificates, issued by the Borrower, as described on, and an
example of whose subordination provisions are annexed hereto, as Schedule S-1.

 

“Subordinated Loan Certificates” shall mean those debt instruments issued by the
Borrower to the public under trust indentures with SunTrust Bank, Atlanta,
Georgia, as “Trustee,” registered with the United Stated Securities and Exchange
Commission and having maturities of 1 year or less.

 

“Subsidiary”, of the Borrower, shall mean any corporation, partnership, joint
venture, limited liability company, trust or estate or other entity in which (or
of which) the Borrower, directly or indirectly, owns or controls more than 50%
of (a) any shares of Stock or other form of ownership interest of such Person
having general voting power under ordinary circumstances to vote in the election
of the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency), or (b)
the interest in the capital or profits of such Person, provided, however,
notwithstanding the foregoing, GC Properties shall not be deemed to be a
“Subsidiary” of the Borrower.

 

“Subsidiary Guaranty” shall mean that certain Third Amended and Restated
Subsidiary Guaranty dated as of even date herewith, executed by certain
Subsidiaries of the Borrower in favor of the Agent, substantially in the form of
Exhibit H, as originally executed or as from time to time supplemented, amended,
restated, renewed, extended or otherwise modified.

 

“Substantial Part” shall mean, as used in Section 7.5, Section 7.6 and Section
8.1(i), the consolidated assets of the Borrower and all Subsidiaries which, as a
whole, (a) constitute more than 10% of Consolidated Assets or (b) contributed
more than 15% of Consolidated Net Earnings for any one or more of the 3 prior
fiscal years of the Borrower.

 

“Swing Line Advance” shall mean an advance made by the Swing Line Bank pursuant
to Section 2.1(b), which Swing Line Advance shall be for all purposes under this
Agreement (except as expressly provided otherwise by Section 2.1(b)) be deemed
an advance under the Commitments.

 

“Swing Line Bank” shall mean Rabobank.

 

“Swing Line Borrowing” shall mean a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank.

 

19



--------------------------------------------------------------------------------

“Swing Line Maturity Date” shall mean, which respect to any Swing Line Advance,
the date that is 5 Business Days prior to the Maturity Date.

 

“Swing Line Participation” shall mean the participation purchased by a Lender in
any Swing Line Advance pursuant to Section 3.5(b).

 

“Swing Line Sublimit” shall have the meaning specified in Section 2.1(b).

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including, without limitation, income, receipts, excise, property, sales,
transfer, license, payroll, withholding, social security and franchise taxes now
or hereafter imposed or levied by the United States, or any state, local or
foreign government or by any department, agency or other political subdivision
or taxing authority thereof or therein and all interest, penalties, additions to
tax and similar liabilities with respect thereto.

 

“Total Debt” shall mean, as to any Person, and include, without duplication:

 

(a) all Indebtedness for Money Borrowed, including, without limitation, purchase
money mortgages, Capital Leases, any asset securitization programs that are not
non-recourse, conditional sales contracts and similar title retention debt
instruments (including any current maturities of such indebtedness), which under
GAAP is shown on the balance sheet as a liability (but excluding reserves for
deferred income taxes and other reserves to the extent such reserves do not
constitute an obligation); and

 

(b) Guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
Stock or dividends of any other Person; and

 

(c) obligations under any other contract in connection with any borrowing which,
in effect, is substantially equivalent to a guarantee; and

 

(d) obligations with respect to any redeemable preferred Stock which is required
or scheduled to be redeemed within 1 year from the date of calculation.

 

Any obligation secured by a Lien on, or payable out of the proceeds of
production from, property of the Borrower or any Subsidiary shall be deemed to
be Total Debt of the Borrower or such Subsidiary even though such obligation
shall not be assumed by the Borrower or such Subsidiary.

 

“Type” shall mean, with respect to a Borrowing, a Borrowing consisting of Base
Rate Advances or Eurodollar Advances.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

20



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, the common stock or any
cooperative membership interests or accounts or other equity interests having
ordinary voting power for the election of directors of such Person.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary all of the shares of Stock
or other ownership interests of which (except directors’ qualifying shares) are
at the time directly or indirectly owned by the Borrower.

 

Section 1.2. Accounting Terms. All accounting terms not specifically defined
herein shall have the meanings generally attributed to them under GAAP applied
on a basis consistent with the financial statements identified in Section 5.2
and the income and expense statements, the balance sheet and the statements of
income and cash flow furnished to the Agent pursuant to Section 6.1.

 

Section 1.3. Use of Defined Terms; Section References. All defined terms used in
the plural preceded by the definite article shall be taken to encompass all
members of the relevant class. Any defined term used in the singular preceded by
“any” shall be taken to indicate any number of the members of the relevant
class. All references to Sections, Articles or Exhibits herein shall be to
Sections, Articles or Exhibits of this Agreement unless otherwise indicated.

 

ARTICLE 2

 

CREDIT FACILITIES

 

Section 2.1. The Revolving Loans.

 

(a) Commitment. Subject to and upon the terms and conditions herein set forth,
each Lender severally establishes in favor of the Borrower, from the period
beginning on the Closing Date up to but excluding the Maturity Date, its
Commitment. Each Lender, subject to and upon the terms and conditions set forth
herein, from time to time, agrees to make to the Borrower Revolving Loans in an
aggregate amount outstanding at any time not to exceed such Lender’s Commitment.
Subject to the terms and conditions contained in this Agreement, the Borrower
shall be entitled to borrow, repay and reborrow Revolving Loans; provided,
however, that the Borrower may neither borrow nor reborrow (i) should there
exist a Default or an Event of Default, or (ii) if such borrowing would cause
the aggregate amount of all outstanding Letter of Credit Obligations, Swing Line
Advances and Revolving Loans to exceed the lesser of the Borrowing Base or the
Commitments in effect at such time. Additionally, except on the Closing Date,
each Revolving Loan shall be in an aggregate amount of $1,000,000 or integral
multiples of $100,000 in excess thereof.

 

(b) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank shall make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Swing Line
Maturity Date in an aggregate amount not to exceed at any time outstanding U.S.
$15,000,000 (the “Swing Line Sublimit”); provided that at such time all
outstanding Swing Line Advances, plus all outstanding Revolving Loans, plus all
outstanding Letter of Credit Obligations, after giving effect to such Borrowing,
shall not exceed the lesser of

 

21



--------------------------------------------------------------------------------

(i) the Commitments, or (ii) the Borrowing Base. Each Swing Line Advance shall
bear interest at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Advances. Within the limits of the Swing Line Sublimit, the
Borrower may borrow under this Section 2.1(b), repay pursuant to Section 3.1 and
reborrow under this Section 2.1(b).

 

Section 2.2. Letter of Credit Subfacility.

 

(a) Issuance. From the Closing Date until the Maturity Date, subject to the
terms and conditions hereof and of the Letter of Credit Documents, if any, and
such other terms and conditions which the L/C Issuer may reasonably require, the
L/C Issuer shall issue, and the Lenders shall participate in, such Letters of
Credit as the Borrower may request for its benefit or the benefit of any
Subsidiary as provided herein, in a form acceptable to the L/C Issuer, for the
purposes hereinafter set forth; provided that (i) the aggregate amount of Letter
of Credit Obligations shall not exceed the Letter of Credit Commitment at any
time, and (ii) the aggregate principal amount of the Revolving Loans, Swing Line
Advances and Letter of Credit Obligations shall not exceed the lesser of the
Borrowing Base or the Commitments in effect at any time. No Letter of Credit
shall have an expiration date later than the earlier of the Maturity Date and 1
year after the date of issuance thereof; provided, however, the Borrower may
request issuance or renewal of a Letter of Credit to a date after the Maturity
Date if, at the time of such issuance or renewal, the Borrower deposits into the
L/C Cash Collateral Account an amount equal to the face amount of such Letter of
Credit. Each Letter of Credit shall require that all draws thereon must be
presented to the L/C Bank by the expiration date therefor, regardless of whether
presented prior to such date to any correspondent bank or other institution.
Each Letter of Credit shall comply with the related Letter of Credit Documents.
The issuance date of each Letter of Credit shall be a Business Day. On the date
of the initial Revolving Loan hereunder, each outstanding letter of credit
issued under the Existing Credit Agreement and described on Schedule 2.2 hereof
(collectively, the “Existing L/Cs”) shall be deemed for all purposes, as of such
date, without further action by any Person, to have been issued hereunder, and
each such issuer of the Existing L/Cs shall be deemed to be an “L/C Issuer”
hereunder for all purposes but solely with respect to, and until the
termination, expiration or replacement of, such Existing L/Cs.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted by the Borrower to the L/C Issuer at least 3 Business Days prior to
the requested date of issuance (or such shorter period as may be agreed by the
L/C Issuer) pursuant to a Notice of Request for Letter of Credit, accompanied by
such applications and other related documents as may be required by the L/C
Issuer. If (i) the Notice of Request for Letter of Credit, related application
and the requested form of such Letter of Credit is acceptable to the L/C Issuer
in its sole discretion, and (ii) it has not received notice of objection to such
issuance from the Required Lenders, the L/C Issuer will, upon fulfillment of the
applicable conditions set forth in Article 4, make such Letter of Credit
available to the Borrower. The L/C Issuer will provide to the Agent at least
monthly, and more frequently upon request, a detailed summary report on the
Letters of Credit and the activity with respect thereto, in form and substance
satisfactory to the Agent. The L/C Issuer will provide copies of the Letters of
Credit to the Agent and the Lenders promptly upon request.

 

(c) Participation. Upon issuance of a Letter of Credit, each Lender shall be
deemed to have purchased, without recourse, a risk participation from the L/C
Issuer in such Letter of

 

22



--------------------------------------------------------------------------------

Credit and the obligations arising thereunder, in each case in an amount equal
to its Pro Rata Share of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the L/C Issuer therefor and discharge when
due, its Pro Rata Share of the obligations arising under such Letter of Credit.
Without limiting the scope and nature of each such Lender’s participation in any
Letter of Credit, to the extent that the L/C Issuer has not been reimbursed as
required hereunder or under any such Letter of Credit, the L/C Issuer will
promptly notify the Lenders of the amount of any unreimbursed drawing and each
such Lender shall promptly pay to the Agent for the account of the L/C Issuer in
Dollars and in immediately available funds, the amount of such Lender’s Pro Rata
Share of such unreimbursed drawing. Such payment shall be made on the day such
notice is received by such Lender from the L/C Issuer if such notice is received
at or before 1:00 p.m. (New York, New York time) otherwise such payment shall be
made at or before 12:00 noon (New York, New York time) on the Business Day next
succeeding the day such notice is received. If such Lender does not pay such
amount to the L/C Issuer in full upon such request, such Lender shall, on
demand, pay to the Agent for the account of the L/C Issuer interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the L/C Issuer in full at a rate per annum equal to, if paid
within 2 Business Days of the date that such Lender is required to make payments
of such amount pursuant to the preceding sentence, the Federal Funds Rate and
thereafter at a rate equal to the Base Rate. The obligation of each Lender to so
reimburse the L/C Issuer shall be absolute and unconditional, shall not be
affected by any circumstance whatsoever and without regard to the termination of
this Agreement or the Commitments hereunder, the existence of a Default or Event
of Default or the acceleration of the obligations of the Borrower hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever. Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer under any Letter of
Credit, together with interest as hereinafter provided. Simultaneously with the
making of each such payment by a Lender to the L/C Issuer, such Lender shall,
automatically and without any further action on the part of the L/C Issuer or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the L/C
Issuer) in the related unreimbursed drawing portion of the Letter of Credit
Obligation and in the interest thereon and in the related Letter of Credit
Documents, and shall have a claim against the Borrower with respect thereto.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
L/C Issuer will promptly notify the Borrower, and the Borrower shall request, or
be deemed to have requested, a Revolving Loan in the amount of such drawing, the
proceeds of which will be used to satisfy the related reimbursement obligations.
On any day on which the Borrower shall have requested, or been deemed to have
requested, a Revolving Loan to reimburse a drawing under a Letter of Credit, the
Agent shall give notice to the Lenders that a Revolving Loan has been requested
or deemed requested by the Borrower to be made in connection with a drawing
under a Letter of Credit, in which case a Revolving Loan comprised of Base Rate
Loans (or a Eurodollar Borrowing to the extent the Borrower has complied with
the procedures of Section 3.5 with respect thereto) shall be immediately made to
the Borrower by all Lenders (notwithstanding any termination of the Commitments)
pro rata based on their respective Pro Rata Shares (determined before giving
effect to any termination of the Commitments) and the proceeds thereof shall be
paid directly to the L/C Issuer for application to the respective Letter of
Credit Obligations. Each such Lender hereby irrevocably agrees to make its Pro
Rata Share of each such Revolving

 

23



--------------------------------------------------------------------------------

Loan immediately upon any such request or deemed request in the amount, in the
manner and on the date specified in the preceding sentence notwithstanding (i)
the amount of such borrowing may not comply with the minimum amount of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required hereunder, (v) whether the date
of such borrowing is a date on which Revolving Loans are otherwise permitted to
be made hereunder or (vi) any termination of its Commitment immediately prior to
or contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each such Lender hereby
agrees that it shall forthwith purchase (as of the date such borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the L/C Issuer
such participation in the outstanding Letter of Credit Obligations as shall be
necessary to cause each such Lender to share in such Letter of Credit
Obligations ratably (based upon the respective Pro Rata Shares of the Lenders
(determined before giving effect to any termination of the Commitments)), as set
forth in Section 2.2(c). The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of setoff, counterclaim or defense to payment the Borrower may claim or
have against the L/C Issuer, the Agent, the Lenders, any Subsidiary of the
Borrower, or the beneficiary of the Letter of Credit drawn upon or any other
Person, including, without limitation, any defense based on any failure of the
Borrower or its Subsidiary to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.

 

(e) Borrower as Actual Account Party. Notwithstanding anything to the contrary
set forth in this Agreement, a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account, or
to secure obligations, of any Subsidiary of the Borrower, provided that
notwithstanding such statement, the Borrower shall be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect the Borrower’s reimbursement obligations hereunder with respect
to such Letter of Credit.

 

(f) International Standby Practices. The L/C Issuer may have the Letters of
Credit be subject to Rules on International Standby Practices (ISP98), as
adopted as of the date of issue by the International Chamber of Commerce (the
“ISP”), in which case the ISP may be incorporated therein and deemed in all
respects to be a part thereof.

 

(g) Responsibility of L/C Issuer; Obligations Absolute. It is expressly
understood and agreed that the obligations of the L/C Issuer hereunder to the
Lenders are only those expressly set forth in this Agreement and that the L/C
Issuer shall be entitled to assume that the conditions precedent set forth in
Sections 4.1 and 4.2 have been satisfied unless it shall have acquired actual
knowledge that any such condition precedent has not been satisfied. The
obligations of the Borrower under this Agreement, any Letter of Credit Document
and any other agreement or instrument relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Document and such other agreement
or instrument under all circumstances, including, without limitation, the
following circumstances:

 

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit Document, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);

 

24



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v) payment by the L/C Issuer under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit;

 

(vi) any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any Collateral Document;
or

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

(h) Conflict with Letter of Credit Documents. In the event of any conflict
between this Agreement and any Letter of Credit Document (including any letter
of credit application), this Agreement shall control.

 

ARTICLE 3

 

GENERAL LOAN TERMS

 

Section 3.1. Notes; Repayment of Principal.

 

(a) The Borrower’s obligations to pay the principal of, and interest on, the
Revolving Loans to each Lender shall be evidenced by the records of the Agent
and such Lender and by a Note payable to such Lender.

 

25



--------------------------------------------------------------------------------

(b) All outstanding and unpaid principal amounts under the Revolving Loans shall
be due and payable in full on the earlier of (i) the Maturity Date or (ii) the
date the Revolving Loans are accelerated in accordance with the terms and
conditions of Article 8.

 

(c) The Borrower shall repay all Swing Line Advances in full on the earlier of
(i) the Swing Line Maturity Date or (ii) the date the Revolving Loans are
accelerated in accordance with the terms and conditions of Article 8.

 

(d) The Borrower shall make mandatory prepayments to the Senior Note Holders and
the Lenders in an amount equal to 100% of the Net Proceeds of Stock and 100% of
the Net Cash Proceeds received by the Borrower or a Subsidiary in respect of any
offering by any Loan Party of Subordinated Debt (other than an offering which
increases the outstandings under the Borrower’s Subordinated Loan Certificates,
or Subordinated Capital Certificates of Interest in existence prior to the
Closing Date and described on Schedule S-1 hereto). Each such prepayment shall
be due immediately upon the receipt by such Loan Party of such Net Proceeds of
Stock or Net Cash Proceeds, as applicable.

 

(e) The Borrower shall make additional mandatory prepayments to the Senior Note
Holders and the Lenders in amounts equal to (i) 100% of the Net Cash Proceeds
from any sale or other disposition by any Loan Party of any inventory (other
than sales of inventory in the ordinary course) and (ii) 100% of the Net Cash
Proceeds from any other sale or other disposition (other than sales of inventory
in the ordinary course of business, any sale of the assets of the Pork Division,
any sale or other disposition of the SSC Securities and any sale or dispositions
permitted by Section 7.6(d)), or series of related sales or dispositions, by any
Loan Party of any assets not otherwise referenced above in this Section 3.1(e),
where the Net Cash Proceeds exceed $5,000,000 for any such sale or $10,000,000
in the aggregate for all such sales; provided, however, that the Borrower shall
make additional mandatory prepayments to the Senior Note Holders and the Lenders
in amounts equal to 100% of the Net Cash Proceeds from the sale or other
disposition of the SSC Securities if the Borrower would be otherwise obligated
to use any portion of such Net Cash Proceeds to redeem any of the Senior
Unsecured Notes under the Senior Unsecured Note Documents. Each such prepayment
of Net Cash Proceeds shall be due immediately upon the receipt by such Loan
Party of such Net Cash Proceeds.

 

(f) Such mandatory prepayments pursuant to Section 3.1(d) and Section 3.1(e)
shall be distributed to the Senior Note Holders and the Lenders pro rata, based
upon the principal outstanding under their respective Senior Notes and Revolving
Loans; provided, however, that if the Senior Note Holders waive in writing their
right to receive a mandatory prepayment, the Borrower shall make such mandatory
prepayment pursuant to Section 3.1(d) or Section 3.1(e), as applicable, to the
Lenders only and in an amount equal to the Lenders’ pro rata share as calculated
in this sentence. The mandatory prepayments required to the Lenders by Section
3.1(d) and Section 3.1(e) shall be applied by the Borrower to repay Revolving
Loans and other Obligations outstanding hereunder.

 

(g) If at any time: (i) the sum of (x) the aggregate principal amount of
Revolving Loans outstanding, plus (y) the aggregate principal amount of Swing
Line Advances outstanding, plus (z) the Letter of Credit Obligations
outstanding, exceeds (ii) the Borrowing Base in effect at such time, then the
Borrower shall immediately pay to the Agent for the respective accounts of

 

26



--------------------------------------------------------------------------------

the Lenders the amount of such excess. Such payment shall be applied as follows:
first, to pay all amounts of interest and principal outstanding on the Revolving
Loans; and second, to cash collateralize any outstanding Letters of Credit. In
the event the Borrower is required to pay any outstanding Eurodollar Borrowings
by reason of this Section 3.1(g) prior to the end of the applicable Interest
Period therefor, the Borrower shall indemnify each Lender against the losses,
costs and expenses described in Section 3.14 incurred by such Lender.

 

Section 3.2. Amount Limitations. Notwithstanding any other term of this
Agreement or any other Loan Document to the contrary, at no time may:

 

(a) the aggregate amount of all outstanding Letter of Credit Obligations, Swing
Line Advances and Revolving Loans exceed the aggregate amount of the
Commitments; or

 

(b) the aggregate amount of all outstanding Letter of Credit Obligations, Swing
Line Advances and Revolving Loans exceed the Borrowing Base in effect at such
time. If such aggregate outstanding amount does exceed the Borrowing Base, the
Borrower shall immediately repay the Revolving Loans and/or cash collateralize
the Letter of Credit Obligations by an aggregate amount equal to such excess,
together with all accrued but unpaid interest on such excess amount and any
amounts due under Section 3.14.

 

Section 3.3. Reduction of Commitments.

 

(a) Upon at least 3 Business Days’ prior written notice to the Agent, the
Borrower shall have the right, without premium or penalty, to terminate the
Commitments, in part or in whole, provided that (i) any such termination shall
apply to proportionately and permanently reduce the Commitment of each Lender,
(ii) any partial termination pursuant to this Section 3.3 shall be in an amount
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof,
and (iii) no such reduction shall be permitted without payment of all costs
required to be paid hereunder with respect to a prepayment.

 

(b) Any mandatory prepayment of the Revolving Loans required by Sections 3.1(d)
or 3.1(e) and any voluntary prepayment of the Revolving Loans with all or a
portion of the Excess Cash Flow Amount shall be accompanied by a permanent
reduction of the Commitments in the amount of such prepayment, with such
reduction applying to proportionately reduce the Commitment of each Lender.

 

(c) If the Revolving Loans, Swing Line Advances, and Letter of Credit
Obligations in the aggregate outstanding at any time exceed the amount of the
Commitments as so reduced, the Borrower shall immediately repay the Revolving
Loans by an amount equal to such excess, together with all accrued but unpaid
interest on such excess amount and any amounts due under Section 3.14.

 

Section 3.4. Interest Rates. Each Revolving Loan shall, at the option of the
Borrower, and subject to Sections 3.5(c) and 3.5(d), if any Default or Event of
Default then exists, be made or continued as, or converted into, part of one or
more Borrowings that shall consist entirely of Base Rate Advances or Eurodollar
Advances.

 

27



--------------------------------------------------------------------------------

Section 3.5. Funding Notices.

 

(a) Whenever the Borrower desires to make a Base Rate Borrowing or a Eurodollar
Borrowing under the Commitments (other than one resulting from a continuation or
conversion pursuant to Section 3.5(c) or (d)), it shall give the Agent prior
written notice (or telephonic notice promptly confirmed in writing) of such
Borrowing (a “Notice of Borrowing”), such Notice of Borrowing to be given prior
to 11:00 A.M. (New York, New York time) (x) on the Business Day of the requested
date of such Borrowing in the case of Base Rate Advances, and (y) 2 Business
Days prior to the requested date of such Borrowing in the case of Eurodollar
Advances. Notices received after 11:00 A.M. (New York, New York time) shall be
deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable, shall be substantially in the form of Exhibit B, and shall specify
(A) the aggregate principal amount of the Borrowing, (B) the date of Borrowing
(which shall be a Business Day), and (C) whether the Borrowing is to consist of
Base Rate Advances or Eurodollar Advances and, in the case of Eurodollar
Advances, the Interest Period to be applicable thereto.

 

(b) Whenever the Borrower desires to make a Swing Line Borrowing, it shall give
the Swing Line Bank notice, not later than 11:00 A.M. (New York, New York time)
on the date of the proposed Swing Line Advance. Each such notice of a proposed
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed immediately in writing, or telex or telecopier, specifying therein the
requested (i) date on which such Swing Line Advances to be made and (ii) amount
of such Swing Line Advance. The Swing Line Bank, upon fulfillment of the
applicable conditions set forth Section 4.2, will make the amount thereof
available, no later than 4:00 P.M. (New York, New York time) on such Business
Day, to the Borrower in same day funds by crediting the account of the Borrower
set forth in the Notice of Swing Line Borrowing pursuant to which the Swing Line
Advance is being made. At any time the Swing Line Bank makes a Swing Line
Advance, each Lender (other than the Swing Line Bank) shall be deemed, without
further action by any Person, to have purchased from the Swing Line Bank an
unfunded participation in any such Swing Line Advance in an amount equal to the
amount of such Swing Line Advance times such Lender’s Pro Rata Share (the “Swing
Line Participation”) and shall be obligated to fund such participation at such
time and in the manner provided below. Each such Lender’s obligation to
participate in, purchase and fund such Swing Line Participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the Swing Line Bank or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of Default or an Event of Default or the termination
of the Commitments; (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any other Person; (iv) any breach of this
Agreement by the Borrower or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
The Borrower hereby consents to each such sale and assignment. Each Lender
agrees to fund any outstanding Swing Line Participation on (i) the Business Day
of which demand therefor is made by the Swing Line Bank; provided that such
demand is made not later than 1:00 P.M. (New York, New York time) on such
Business Day, or (ii) the first Business Day next succeeding such demand is made
after such time. Upon any such assignment by the Swing Line Bank to any other
Lender of a Swing Line Participation, the Swing Line Bank represents and
warrants to such other Lender that it is the legal and beneficial owner of such
interest being assigned by it, but makes no other

 

28



--------------------------------------------------------------------------------

representation or warranty and assumes no responsibility with respect to such
Swing Line Advance or Swing Line Participation, or the Loan Documents. If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Participation available to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of the request by the Swing Line Bank until the date such amount
is paid to the Agent, at the Federal Funds Rate. If such Lender shall pay to the
Agent such amount for the account of the Swing Line Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Loan
made by such Lender on such Business Day for purposes of the Agreement, and the
outstanding principal amount of the Swing Line Advance made by the Swing Line
Bank shall be reduced by such amount on such Business Day.

 

(c) At the end of an Interest Period, if the Borrower desires to continue
outstanding a Borrowing consisting of Eurodollar Advances for a new Interest
Period, it shall give the Agent at least 2 Business Days’ prior written notice
of each such Borrowing to be continued as Eurodollar Advances. Such notice (a
“Notice of Continuation/Conversion”) shall be given to the Agent prior to 11:00
A.M. (New York, New York time) on the date specified. Each such Notice of
Continuation/Conversion shall be irrevocable, shall be in the form of Exhibit C,
and shall specify (i) the aggregate principal amount of the Revolving Loans to
be continued or converted, (ii) the date of such continuation or conversion,
(iii) the specific Revolving Loans to be continued or converted, and (iv) the
Interest Period applicable thereto. If, upon the expiration of any Interest
Period in respect of any Borrowing, the Borrower shall have failed to deliver a
Notice of Continuation/Conversion (or a Notice of Continuation/Conversion was
incomplete), then the Borrower shall be deemed to have elected to convert such
Borrowing to a Borrowing consisting of Base Rate Advances. So long as any
Default or Event of Default shall have occurred and be continuing, no Borrowing
may be continued as or converted to (upon expiration of the current Interest
Period) Eurodollar Advances unless the Agent and each of the Lenders shall have
otherwise consented in writing. If the Borrower has complied with the terms of
this Section 3.5(c), then the Revolving Loans identified in the Notice of
Continuation/Conversion shall be continued or converted at the applicable
interest rate based on LIBOR for the relevant Interest Period.

 

(d) The Borrower may at any time convert a Base Rate Borrowing under the Notes
to a Eurodollar Borrowing; provided, however, that (i) the Borrower shall give
the Agent a Notice of Continuation/Conversion 2 Business Days prior to such a
conversion and (ii) so long as any Default or Event of Default shall have
occurred and be continuing at the time of such conversion, no Borrowing may be
converted unless the Agent and each of the Lenders shall have otherwise
consented in writing. In each case, such Notice of Continuation/Conversion shall
specify the Interest Period selected by the Borrower for such Borrowing and the
specific Revolving Loans to be converted.

 

(e) Without in any way limiting the Borrower’s obligation to confirm in writing
any telephonic notice, the Agent and the Lenders may act without liability upon
the basis of telephonic notice believed by the Agent or any Lender in good faith
to be from the Borrower prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Agent’s and the
Lender’s record of the terms of such telephonic notice.

 

29



--------------------------------------------------------------------------------

(f) The Agent shall promptly give each Lender notice by telephone (confirmed in
writing) or by telecopy or facsimile transmission of the matters covered by the
notices given to the Agent pursuant to this Section 3.5.

 

(g) There shall not be at any one time more than 8 Eurodollar Advances with
different Interest Periods outstanding under the Commitments.

 

(h) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower and the Borrower shall indemnify each
Lender against any loss or expense incurred by such Lender as a result of any
failure to fulfill on or before, as applicable, the date specified for such
Revolving Loan the applicable conditions set forth in Article 4, including,
without limitation, any loss (excluding loss of anticipated profits) or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender (and the Swing Line Bank in the case of Swing Line
Advances by the Swing Line Bank pursuant to Section 2.1(b)) to fund such
Revolving Loan when such Revolving Loan, as a result of such failure, is not
made on such date.

 

Section 3.6. Disbursement of Funds.

 

(a) With respect to any Revolving Loan, no later than 1:00 P.M. (New York, New
York time) on the date of each Borrowing pursuant to the Commitments (other than
one resulting from a continuation or conversion pursuant to Section 3.5(c) or
(d)), each Lender will make available its Pro Rata Share of the amount of such
Borrowing in immediately available funds at the Payment Office of the Agent. The
Agent will make available to the Borrower the aggregate of the amounts (if any)
so made available by the Lenders to the Agent in a timely manner by crediting
such amounts to the Borrower’s demand deposit account maintained with the Agent
or, at the Borrower’s option, by effecting a wire transfer of such amounts to
the Borrower’s account specified by the Borrower, by the close of business on
such Business Day. In the event that the Lenders do not make such amounts
available to the Agent by the time prescribed above, but such amount is received
later that day, such amount may be credited to the Borrower in the manner
described in the preceding sentence on the next Business Day (with interest on
such amount to begin accruing hereunder on such next Business Day).

 

(b) Unless the Agent shall have been notified by any Lender prior to the date of
a Borrowing that such Lender does not intend to make available to the Agent such
Lender’s Pro Rata Share of the Borrowing to be made on such date, the Agent may
assume that such Lender has made such amount available to the Agent on such date
and the Agent may make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Lender
on the date of such Borrowing, the Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate. If such Lender does not pay such corresponding amount
forthwith upon the Agent’s demand therefor, the Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Agent together with interest at the rate specified for the Borrowing which
includes such amount paid and any amounts due under Section 3.14. Nothing in
this Section 3.6(b) shall be deemed to relieve any Lender from its obligation to
fund its Commitment hereunder or to prejudice any rights which the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

30



--------------------------------------------------------------------------------

(c) All Base Rate Borrowings and Eurodollar Borrowings under the Commitments
shall be loaned by the Lenders on the basis of their respective Pro Rata Share.
No Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make the Revolving
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fund its Commitment hereunder.

 

Section 3.7. Interest.

 

(a) The Borrower agrees to pay interest in respect of all unpaid principal
amounts of the Revolving Loans from the respective dates such principal amounts
were advanced to maturity (whether by acceleration, notice of prepayment or
otherwise) at rates per annum (on the basis of a 360-day year) equal to the
applicable rates indicated below:

 

(i) For Base Rate Advances, at the Base Rate in effect from time to time plus
the Applicable Margin in effect from time to time with respect to Base Rate
Advances; and

 

(ii) For Eurodollar Advances, at LIBOR plus the Applicable Margin in effect from
time to time with respect to Eurodollar Advances during the applicable Interest
Period.

 

(b) Overdue principal and, to the extent not prohibited by applicable law,
overdue interest, in respect of any Revolving Loans and all other overdue
amounts owing hereunder, shall bear interest from each date that such amounts
are overdue:

 

(i) in the case of overdue principal and interest with respect to all Eurodollar
Advances, at the rate otherwise applicable for the then-current Interest Period
plus an additional 2.0% per annum and thereafter at the rate in effect for Base
Rate Advances plus an additional 2.0% per annum; and

 

(ii) in the case of overdue principal and interest with respect to all Base Rate
Advances, and all other obligations hereunder, at a rate equal to the applicable
rate in effect for Base Rate Advances plus an additional 2.0% per annum;

 

provided that no Revolving Loan shall bear interest after maturity (whether by
non-payment at scheduled due date, acceleration, notice of prepayment or
otherwise) at a rate per annum less than 2.0% per annum in excess of the rate of
interest applicable thereto at maturity.

 

(c) Interest on each Revolving Loan shall accrue from and including the date of
such Revolving Loan to but excluding the date of any repayment thereof; provided
that, if a Revolving Loan is repaid on the same day made, 1 day’s interest shall
be paid on such Revolving Loan. Interest on all outstanding Base Rate Advances
shall be payable quarterly in arrears on the last calendar day of each calendar
quarter in each year. Interest on all outstanding Eurodollar Advances shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Interest Period in excess of 3 months, on each day which occurs
every 3 months after the initial date of such Interest Period. Interest on all
Revolving Loans shall be payable on any conversion of any such Revolving Loans
into Revolving Loans of another Type, prepayment (on the amount prepaid), at
maturity (whether by acceleration, notice of prepayment or otherwise) and, after
maturity, on demand.

 

31



--------------------------------------------------------------------------------

(d) The Agent, upon determining LIBOR for any Interest Period, shall promptly
notify the Borrower and the other Lenders. Any such determination shall, absent
manifest error, be final, conclusive and binding for all purposes.

 

Section 3.8. Fees.

 

(a) The Borrower shall pay to the Agent for its own account a fee separately
agreed between the Borrower and the Agent and such other fees required by the
Fee Letter.

 

(b) The Borrower shall pay to the Agent in arrears on the last day of each
fiscal quarter, for the account of and for distribution in accordance with the
respective Pro Rata Share of each Lender, a Commitment Fee with respect to the
Commitments, in an amount equal to (i) the difference between the Commitments in
effect on the first day of the fiscal quarter and the average daily principal
balance of Revolving Loans and Letters of Credit outstanding under the
Commitments during the fiscal quarter, times (ii) the Applicable Margin then in
effect with respect to the Commitment Fee.

 

(c) The Borrower shall pay to the Agent in arrears on the last day of each
fiscal quarter, for the account of and for distribution in accordance with the
respective Pro Rata Share of each Lender, a fee (the “Letter of Credit Fee”) in
an amount equal to (i) the Applicable Margin in effect for Eurodollar Advances
as of the last day of such fiscal quarter, multiplied by (ii) the average daily
maximum amount available to be drawn under Letters of Credit during such fiscal
quarter (assuming compliance at such time with all conditions to drawing).

 

(d) The Borrower shall pay to the L/C Issuer for its own account (i) such
fronting and negotiation fees as may be mutually agreed upon by the L/C Issuer
and the Borrower from time to time, and (ii) customary charges of the L/C Issuer
with respect to the issuance, amendment, transfer, administration, cancellation
and conversion of, and drawings under, such Letters of Credit.

 

Section 3.9. Voluntary Prepayments of Revolving Loans.

 

(a) The Borrower may, at its option, prepay Revolving Loans in whole or in part,
in amounts aggregating $1,000,000 or any greater amount in integral multiples of
$100,000. Those Revolving Loans may be prepaid by paying the principal amount to
be prepaid, together with interest accrued and unpaid thereon to the date of
prepayment, and all compensation payments pursuant to Section 3.14 if such
prepayment is made on a date other than the last day of an Interest Period
applicable thereto. Each such optional prepayment shall be applied in accordance
with Section 3.9(c).

 

(b) The Borrower shall give written notice to the Agent of any intended
prepayment of the Revolving Loans (i) not less than 1 Business Day prior to any
prepayment of Base Rate Advances, and (ii) not less than 3 Business Days prior
to any prepayment of Eurodollar Advances. Such notice, once given, shall be
irrevocable. Upon receipt of such notice of prepayment pursuant to the first
sentence of this Section 3.9(b), the Agent shall promptly notify each Lender of
the contents of such notice and of such Lender’s share of such prepayment.

 

32



--------------------------------------------------------------------------------

(c) The Borrower, when providing notice of prepayment pursuant to Section 3.9(b)
shall designate the specific Borrowing or Borrowings which are to be prepaid,
provided that (i) if any prepayment of Eurodollar Advances made pursuant to a
single Borrowing of the Revolving Loans shall reduce the outstanding Revolving
Loans made pursuant to such Borrowing to an amount less than $1,000,000, such
Borrowing shall immediately be converted into Base Rate Advances; and (ii) each
prepayment made pursuant to a single Borrowing shall be applied pro rata among
the Revolving Loans comprising such Borrowing. All voluntary prepayments shall
be applied to the payment of any unpaid interest and other charges or fees
before application to principal.

 

(d) Notwithstanding any other provision of this Agreement, if, during any period
after the termination under Section 8.2(a)(i) of the Lenders’ obligations to the
Borrower to extend Revolving Loans but prior to the acceleration under Section
8.2(a)(ii) of the maturity of the Borrower’s obligations under the Notes, the
Lenders receive from the Borrower any amount for application to the Notes, such
amount shall be deemed a payment by the Borrower to the Senior Note Holders and
the Lenders pro rata, based upon the principal outstanding under the Senior
Notes and the Revolving Loans, and the Lenders receiving such payments shall pay
over to the Senior Note Holders and the other Lenders their pro rata share of
such amount within 5 Business Days of receipt.

 

Section 3.10. Payments, etc.

 

(a) Except as otherwise specifically provided herein, all payments under this
Agreement and the other Loan Documents shall be made without defense, set-off or
counterclaim to the Agent, not later than 1:00 P.M. (New York, New York time) on
the date when due and shall be made in Dollars in immediately available funds at
the Agent’s Payment Office.

 

(b) (i) All such payments shall be made free and clear of and without deduction
or withholding for any Taxes in respect of this Agreement, the Notes or other
Loan Documents, or any payments of principal, interest, fees or other amounts
payable hereunder or thereunder (but excluding any Taxes imposed on the overall
net income of the Lenders pursuant to the laws of the jurisdiction in which the
principal executive office or appropriate Lending Office of such Lender is
located). If any Taxes are so levied or imposed, the Borrower agrees (A) to pay
the full amount of such Taxes, and such additional amounts as may be necessary
so that every net payment of all amounts due hereunder and under the Notes and
other Loan Documents, after withholding or deduction for or on account of any
such Taxes (including additional sums payable under this Agreement), will not be
less than the full amount provided for herein had no such deduction or
withholding been required, (B) to make such withholding or deduction and (C) to
pay the full amount deducted to the relevant authority in accordance with
applicable law. The Borrower will furnish to the Agent and each Lender, within
30 days after the date the payment of any Taxes is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by the Borrower.
The Borrower will indemnify and hold harmless the Agent and each Lender and
reimburse the Agent and each Lender upon written request for the amount of any
Taxes so levied or imposed and paid by the Agent or the Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or illegally asserted. A
certificate as to the amount of such payment by such Lender or the Agent, absent
manifest error, shall be final, conclusive and binding for all purposes.

 

33



--------------------------------------------------------------------------------

(ii) Each Lender that is organized under the laws of any jurisdiction other than
the United States of America or any State thereof (including the District of
Columbia) agrees to furnish to the Borrower and the Agent, prior to the time it
becomes a Lender hereunder, two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI or any successor forms thereto (wherein such Lender
claims entitlement to complete exemption from or reduced rate of U.S. Federal
withholding tax on interest paid by the Borrower hereunder) and to provide to
the Borrower and the Agent a new Form W-8BEN or Form W-8ECI or any successor
forms thereto if any previously delivered form is found to be incomplete or
incorrect in any material respect or upon the obsolescence of any previously
delivered form; provided, however, that no Lender shall be required to furnish a
form under this Section 3.10(b)(ii) if it is not entitled to claim an exemption
from or a reduced rate of withholding under applicable law. A Lender that is not
entitled to claim an exemption from or a reduced rate of withholding under
applicable law, promptly upon written request of the Borrower, shall so inform
the Borrower in writing.

 

(c) Whenever any payment to be made hereunder or under any Note shall be stated
to be due on a day which is not a Business Day, the due date thereof shall,
except as set forth in the definition of Interest Period, be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the applicable rate during such extension.

 

(d) On Revolving Loans, all computations of interest and fees (including the
Commitment Fee and the Letter of Credit Fee) shall be made on the basis of a
year of 360 days for the actual number of days. Interest on Base Rate Advances
shall be calculated based on the Base Rate from and including the date of such
Revolving Loan to but excluding the date of the repayment or conversion thereof
(unless borrowed and repaid on the same day). Interest on Eurodollar Advances
shall be calculated as to each Interest Period from and including the first day
thereof to but excluding the last day thereof. Each determination by the Agent
of an interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

(e) Payment by the Borrower to the Agent in accordance with the terms of this
Agreement shall, as to the Borrower, constitute payment to the Lenders under
this Agreement.

 

Section 3.11. Interest Rate Not Ascertainable, etc. In the event that the Agent,
in the case of LIBOR, shall have determined (which determination shall be made
in good faith and, absent manifest error, shall be final, conclusive and binding
upon all parties) that on any date for determining LIBOR for any Interest
Period, by reason of any changes arising after the date of this Agreement
affecting the London interbank market, or the Agent’s position in such markets,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBOR then, and in any such
event, the Agent shall forthwith give notice to the Borrower and to the Lenders
of such determination and a summary of the basis for such determination. Until
the Agent notifies the Borrower that the circumstances giving rise to the
suspension described herein no longer exist, the obligations of the Lenders to
make or permit portions of the Revolving Loans to remain outstanding past the
last day of the then current Interest Periods as Eurodollar Advances, as the
case may be, shall be suspended, and such affected Revolving Loans shall bear
the same interest as Base Rate Advances.

 

34



--------------------------------------------------------------------------------

Section 3.12. Illegality.

 

(a) In the event that any Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) at any time that the making or
continuance of any Eurodollar Advance has become unlawful by compliance by such
Lender in good faith with any applicable law, governmental rule, regulation,
guideline or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), then, in any such event, such
Lender shall give prompt notice (by telephone confirmed in writing) to the
Borrower and to the Agent of such determination and a summary of the basis for
such determination (which notice the Agent shall promptly transmit to the other
Lenders).

 

(b) Upon the giving of the notice to the Borrower referred to in Section
3.12(a), (i) the Borrower’s right to request and such Lender’s obligation to
make Eurodollar Advances as the case may be, shall be immediately suspended, and
such Lender shall make a Revolving Loan as part of the requested Borrowing of
Eurodollar Advances as the case may be, as a Base Rate Advance, which Base Rate
Advance shall, for all other purposes, be considered part of such Borrowing, and
(ii) if any affected Eurodollar Advances are then outstanding, the Borrower
shall immediately, or if permitted by applicable law, no later than the date
permitted thereby, upon at least 1 Business Day’s written notice to the Agent
and the affected Lender, convert each such Eurodollar Advance into a Base Rate
Advance, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 3.12(b).

 

Section 3.13. Increased Costs.

 

(a) If, by reason of (x) after the date hereof, the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation, or (y) the compliance with any guideline or request from any central
bank or other governmental authority or quasi-governmental authority exercising
control over banks or financial institutions generally (whether or not having
the force of law):

 

(i) any Lender (or its applicable lending office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Advance or its obligation to
make Eurodollar Advances or its agreeing to issue, maintain or participate in
Letters of Credit, or the basis of taxation of payments to any Lender of the
principal of or interest or fees on its Eurodollar Advances or Letters of Credit
or its obligation to make Eurodollar Advances or issue, maintain or participate
in Letters of Credit shall have changed (except for changes in the tax on the
overall net income of such Lender or its applicable lending office imposed by
the jurisdiction in which such Lender’s principal executive office or applicable
lending office is located); or

 

(ii) any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender’s applicable lending

 

35



--------------------------------------------------------------------------------

office shall be imposed or deemed applicable or any other condition affecting
its Eurodollar Advances or its obligation to make Eurodollar Advances or issue,
maintain or participate in Letters of Credit shall be imposed on any Lender or
its applicable lending office or the London interbank market;

 

and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining Eurodollar Advances
(except to the extent already included in the determination of the applicable
LIBOR for Eurodollar Advances) or its agreeing to issue, maintain or participate
in Letters of Credit, or there shall be a reduction in the amount received or
receivable by such Lender or its applicable lending office, then the Borrower
shall from time to time (subject, in the case of certain Taxes, to the
applicable provisions of Section 3.10(b)), upon written notice from and demand
by such Lender on the Borrower (with a copy of such notice and demand to the
Agent), pay to the Agent for the account of such Lender within 5 Business Days
after the date of such notice and demand, additional amounts sufficient to
indemnify such Lender against such increased cost. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Agent by such
Lender in good faith and accompanied by a statement prepared by such Lender
describing in reasonable detail the basis for and calculation of such increased
cost, shall, except for manifest error, be final, conclusive and binding for all
purposes.

 

(b) If any Lender shall advise the Agent that at any time, because of the
circumstances described in clauses (x) or (y) in Section 3.13(a) or any other
circumstances beyond such Lender’s reasonable control arising after the date of
this Agreement affecting such Lender or the London interbank market or such
Lender’s position in such market, the LIBOR, as determined by the Agent, will
not adequately and fairly reflect the cost to such Lender of funding its
Eurodollar Advances then, and in any such event:

 

(i) the Agent shall forthwith give notice to the Borrower and to the other
Lenders of such advice;

 

(ii) the Borrower’s right to request and such Lender’s obligation to make or
permit portions of the Revolving Loans to remain outstanding past the last day
of the then current Interest Periods as Eurodollar Advances shall be immediately
suspended; and

 

(iii) such Lender shall make a Revolving Loan as part of the requested Borrowing
of Eurodollar Advances as a Base Rate Advance, which such Base Rate Advance
shall, for all other purposes, be considered part of such Borrowing.

 

Section 3.14. Funding Losses. The Borrower shall compensate each Lender, upon
its written request to the Borrower (which request shall set forth the basis for
requesting such amounts in reasonable detail and which request shall be made in
good faith and, absent manifest error, shall be final, conclusive and binding
upon all of the parties hereto), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Advances, in either case to
the extent not recovered by such Lender in connection with the re-employment of
such funds and including loss of anticipated profits), which the Lender may
sustain: (a) if for any reason (other than a default by such Lender) a borrowing
of, or conversion to or continuation of, Eurodollar

 

36



--------------------------------------------------------------------------------

Advances to the Borrower does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn); (b) if any repayment (including mandatory prepayments and any
conversions) of any Eurodollar Advances to the Borrower occurs on a date which
is not the last day of an Interest Period applicable thereto; or (c), if, for
any reason, the Borrower defaults in its obligation to repay its Eurodollar
Advances when required by the terms of this Agreement.

 

Section 3.15. Assumptions Concerning Funding of Eurodollar Advances. Calculation
of all amounts payable to a Lender under this Article 3 shall be made as though
that Lender had actually funded its relevant Eurodollar Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such Eurodollar Advances in an amount equal to the amount of the
Eurodollar Advances and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar Advances from an offshore
office of that Lender to a domestic office of that Lender in the United States
of America; provided however, that each Lender may fund each of its Eurodollar
Advances in any manner it sees fit (including, without limitation, through the
London interbank market, the secondary certificates of deposit market and
bankers acceptances) and the foregoing assumption shall be used only for
calculation of amounts payable under this Article 3.

 

Section 3.16. Apportionment of Payments. Aggregate principal and interest
payments in respect of Revolving Loans and payments in respect of the Commitment
Fee and the Letter of Credit Fee shall be apportioned among all outstanding
Commitments and Revolving Loans to which such payments relate, proportionately
to the Lenders’ respective pro rata portions of the Commitments and outstanding
Revolving Loans. The Agent shall promptly distribute to each Lender at its
payment office set forth beside its name on the appropriate signature page
hereof, or such other address as any Lender may request its share of all such
payments received by the Agent.

 

Section 3.17. Sharing of Payments, etc. Subject to the provisions of Section
3.16, if any Lender shall obtain any payment or reduction (including, without
limitation, any amounts received as adequate protection of a deposit treated as
cash collateral under the Bankruptcy Code, but excluding any amounts paid to any
Lender pursuant to the provisions of Section 3.14 or Section 3.18) of any amount
due under the Notes or under this Agreement (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) other than through a
distribution by the Agent or the Collateral Agent under the Intercreditor
Agreement or the Security Agreement, such Lender shall forthwith deliver such
funds to the Agent for distribution ratably to the Lenders in accordance with
the terms of this Agreement; provided that if all or any portion of such excess
payment or reduction is thereafter recovered from such Lender or additional
costs are incurred, the funds shall be returned to such Lender by the Lenders to
the extent of such recovery or such additional costs, but without interest
unless such Lender obligated to return such funds is required to pay interest on
such funds.

 

Section 3.18. Capital Adequacy. Without limiting any other provision of this
Agreement, in the event that any Lender shall have determined that any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy not currently in effect or fully applicable as
of the Closing Date, or any change therein or in the interpretation or
application thereof after the Closing Date, or compliance by such

 

37



--------------------------------------------------------------------------------

Lender with any request or directive regarding capital adequacy not currently in
effect or fully applicable as of the Closing Date (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
from a central bank or governmental authority or body having jurisdiction, does
or shall have the effect of reducing the rate of return on such Lender’s capital
as a consequence of its obligations hereunder to a level below that which such
Lender could have achieved but for such law, treaty, rule, regulation, guideline
or order, or such change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then within 10 Business Days after written notice and demand by
such Lender (with copies thereof to the Agent), the Borrower shall from time to
time pay to such Lender additional amounts sufficient to compensate such Lender
for such reduction (but, in the case of outstanding Base Rate Advances, without
duplication of any amounts already recovered by such Lender by reason of an
adjustment in the applicable Base Rate). Each certificate as to the amount
payable under this Section 3.18 (which certificate shall set forth the basis for
requesting such amounts in reasonable detail), submitted to the Borrower by any
Lender in good faith, shall, absent manifest error, be final, conclusive and
binding for all purposes.

 

Section 3.19. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans only (a) to fund capital expenditures and working capital needs
and (b) for other general corporate purposes not prohibited hereunder; provided,
however, on the Closing Date, the proceeds of the Revolving Loans shall be used
to refinance all Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement.

 

Section 3.20. Collateral. The repayment of all amounts due from time to time
from the Borrower or any Subsidiary to the Agent or any of the Lenders under
this Agreement shall be secured by (a) the collateral granted to the Collateral
Agent under the Security Agreement, and (b) the collateral granted to the
Collateral Agent pursuant to the Real Property Mortgages (all of the foregoing
is collectively referred to as the “Collateral”).

 

ARTICLE 4

 

CONDITIONS TO CLOSING AND EXTENSIONS OF REVOLVING LOANS

 

Section 4.1. Conditions Precedent to Initial Revolving Loans and Letters of
Credit. At the time of making of the initial Revolving Loans and issuance of the
Letters of Credit, if any, hereunder on the Closing Date, the following
conditions shall have been satisfied in a manner satisfactory to the Agent and
the Lenders:

 

(a) Opinion of the Borrower’s Counsel. The Borrower shall have delivered to the
Lenders, at the Borrower’s expense, a favorable written opinion from (i) Alston
& Bird LLP, special counsel for the Borrower and the Loan Parties, dated as of
and delivered on the date of execution of this Agreement, satisfactory to the
Agent and substantially in the form of Exhibit D, and (ii) J. David Dyson, Esq.,
General Counsel, Vice President, and Secretary of the Borrower, dated as of and
delivered on the date of execution of this Agreement, satisfactory to the Agent
and substantially in the form of Exhibit E;

 

38



--------------------------------------------------------------------------------

(b) No Defaults. The Borrower shall be in full compliance with all the terms and
conditions of this Agreement, and no Default or Event of Default shall have
occurred, and the Borrower shall have delivered to the Lenders a certificate
from an authorized officer of the Borrower certifying such matters as the
Lenders shall reasonably request;

 

(c) Accuracy of Representations and Warranties. The representations and
warranties set forth herein shall be true and correct, and the Borrower shall
have delivered to the Lenders a certificate from an authorized officer of the
Borrower certifying such matters related to the representations and warranties
as the Lenders shall reasonably request;

 

(d) Corporate Action and Authority; Incumbency Certificate. The Borrower and
each Subsidiary that is a Loan Party shall have delivered to the Lenders (i) a
copy of its organizational papers, certified as true and correct by the
Secretary of State of the state of its incorporation, (ii) certificates from the
Secretaries of State of those states in which it is legally required to qualify
to transact business as a foreign corporation, certifying its good standing as a
corporation in such states, and (iii) a copy of its bylaws and the resolutions
passed by its Board of Directors authorizing its execution and delivery of and
the performance of the obligations under the Loan Documents to which it is a
party, each certified by its Secretary or Assistant Secretary, on behalf of and
under its seal, to be true and correct. The Borrower and each Subsidiary that is
a Loan Party shall have delivered to the Lenders a certificate, dated as of and
delivered on the date of the execution of this Agreement and signed on behalf of
and under its seal by its Secretary or Assistant Secretary, certifying the names
of its officers authorized to execute and deliver the Loan Documents on its
behalf and, as to the Borrower, to request Borrowings under this Agreement,
together with the original, not photocopied, signatures of such officers;

 

(e) Delivery of Agreement. The Borrower shall have executed and delivered to the
Lenders this Agreement;

 

(f) Delivery of Borrowing Base Certificate. The Borrower shall have executed and
delivered to the Lenders a Borrowing Base Certificate, dated as of the Closing
Date;

 

(g) Delivery of Subsidiary Guaranty. Each Subsidiary of the Borrower that is a
Loan Party shall have executed and delivered to the Lenders the Subsidiary
Guaranty, dated as of the Closing Date;

 

(h) Delivery of Contribution Agreement. The Borrower and each Subsidiary that is
a Loan Party shall have executed and delivered to the Lenders the Contribution
Agreement;

 

(i) Insurance Summary. The Borrower shall have delivered to the Agent a
certificate of insurance in a form satisfactory to the Lenders which provides a
listing of all the Borrower’s insurance policies and the amount of coverage
provided thereby;

 

(j) Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all Loan Documents and
other documents incident thereto shall be satisfactory in form and substance to
the Lenders, and the Lenders shall have received all such counterpart originals
or certified or other copies of such documents as the Lenders may reasonably
request;

 

39



--------------------------------------------------------------------------------

(k) Agent’s Fees. The Agent shall have received the fees required to be paid on
the Closing Date pursuant to the Fee Letter;

 

(l) Collateral Documents. The Borrower and each Subsidiary that is a Loan Party,
as appropriate, shall have executed and delivered to the Agent the Collateral
Documents and such financing statements or other instruments as may be, in the
sole judgment of the Agent, necessary to perfect the security interest of the
Lenders in the collateral described therein;

 

(m) Intercreditor Agreement. The Borrower and all Secured Parties (as defined in
the Security Agreement) under the Security Agreement shall have executed and
delivered the Intercreditor Agreement, in form and substance satisfactory to the
Lenders;

 

(n) Mortgagee’s Insurance, Mortgage Modifications, Etc. The Borrower shall have
delivered to the Agent a “date-down certificate” for each ALTA mortgagee’s
Policy of Title Insurance previously delivered in favor of the Agent in
connection with the Real Property Mortgages delivered pursuant to the Original
Credit Agreement or thereafter, together with a modification agreement for each
such Real Property Mortgage, in each case in form and substance acceptable to
the Agent;

 

(o) Senior Notes. The Borrower shall have delivered to the Agent true and
correct copies of the duly executed amendments to the documents governing the
Senior Notes, in form and substance acceptable to the Agent;

 

(p) Senior Unsecured Notes. The Agent shall have received true and correct
copies of the duly executed Senior Unsecured Note Documents, in form and
substance satisfactory to the Agent, and evidence that (i) the aggregate
principal amount of the issued Senior Unsecured Notes is at least $200,000,000,
(ii) the Senior Unsecured Note Documents are in full force and effect and (iii)
the Borrower has received the Net Cash Proceeds of the Senior Unsecured Notes;

 

(q) Tranche A Term Loans and Tranche B Term Loans. Rabobank, as agent under the
Existing Credit Agreement, shall have received, for the benefit of the Lenders
(as defined in the Existing Credit Agreement) payment in full of the principal
amounts outstanding on the Tranche A Term Loans and the Tranche B Term Loans (as
such terms are defined in the Existing Credit Agreement), together with (i) all
accrued but unpaid interest on such amounts, (ii) the payment of a Make Whole
Premium (as defined in the Existing Credit Agreement) with respect to the
principal amount of the Tranche B Term Loans prepaid in the amount agreed upon
by the Borrower and the Tranche B Term Loan Lenders (as defined in the Existing
Credit Agreement) and (iii) any amounts due under Section 3.15 of the Existing
Credit Agreement; and

 

(r) Other Matters. The Borrower shall have delivered to the Agent such other
certificates, reports, agreements, documents or other materials as the Lenders
shall reasonably request.

 

Section 4.2. Conditions to all Revolving Loans and Letters of Credit. At the
time of the making of all Revolving Loans and issuance of all Letters of Credit
(before as well as after giving effect to such Revolving Loans and Letters of
Credit and to the proposed use of the proceeds thereof), the following
conditions shall have been satisfied or shall exist:

 

(a) there shall exist no Default or Event of Default;

 

40



--------------------------------------------------------------------------------

(b) all representations and warranties by the Borrower contained herein shall be
true and correct with the same effect as though such representations and
warranties had been made on and as of the date of such Revolving Loans or
issuance of such Letter of Credit;

 

(c) since the date of the most recent financial statements described in Section
6.1, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;

 

(d) the Revolving Loans to be made and the use of proceeds thereof, or the
Letters of Credit to be issued, shall not contravene, violate or conflict with,
or involve the Agent or any Lender in a violation of, any law, rule, injunction,
or regulation, or determination of any court of law or other governmental
authority applicable to the Borrower; and

 

(e) the Agent shall have received such other documents or legal opinions as the
Agent or any Lender may reasonably request, all in form and substance reasonably
satisfactory to the Agent.

 

Each request for a Borrowing and the acceptance by the Borrower of the proceeds
thereof and each Notice of Request for a Letter of Credit shall constitute a
representation and warranty by the Borrower, as of the date of the Revolving
Loans comprising such Borrowing, or the date of the issuance of Letter of Credit
subject to such request, that the applicable conditions specified in Sections
4.1 and 4.2 have been satisfied.

 

Section 4.3. Condition Subsequent to Initial Revolving Loans and Letters of
Credit. The obligation of the Lenders to continue to make Revolving Loans and
issue Letters of Credit shall be subject to the delivery by the Borrower, by
July 1, 2004, to the Agent of (a) evidence of the establishment of the Pledged
Deposit Account (as defined in the Security Agreement) and (b) a Blocked Account
Control Agreement with respect to the Pledged Deposit Account, duly executed and
in full force and effect.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents, warrants and covenants to the Agent, L/C Issuer and
Lenders that:

 

Section 5.1. Organization and Qualification. The Borrower is an agricultural
membership cooperative duly incorporated and existing in good standing under the
Cooperative Marketing Act of the State of Georgia, each Subsidiary is duly
incorporated and existing in good standing under the law of the jurisdiction in
which it is incorporated, the Borrower and each of its Subsidiaries have the
corporate power to own their respective properties and to carry on their
respective businesses as now being conducted, and the Borrower and each of its
Subsidiaries is duly qualified as a foreign corporation to do business and in
good standing in every jurisdiction in which the nature of its business
conducted or property owned by it legally requires such qualification, except to
the extent failure to so qualify could not result in a Material Adverse Effect
on the Borrower and the Subsidiaries.

 

41



--------------------------------------------------------------------------------

Section 5.2. Financial Statements. The Borrower has furnished the Lenders with
audited consolidated balance sheets of the Borrower and its Subsidiaries as at
June 28, 2003, and audited consolidated statements of income and cash flow of
the Borrower and its Subsidiaries for such year. Such financial statements
(including any related schedules and/or notes) are true and correct in all
material respects, have been prepared in accordance with GAAP consistently
followed throughout the period involved and show all liabilities, direct and
contingent, of the Borrower and its Subsidiaries required to be shown in
accordance with such principles. The balance sheets fairly present the condition
of the Borrower and its Subsidiaries as at the dates thereof, and the statements
of income and cash flow fairly present the results of the operations of the
Borrower and its Subsidiaries for the periods indicated. There has been no
Material Adverse Effect to the business, condition or operations (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole since June 28,
2003.

 

Section 5.3. Taxes. The Borrower has and each of its Subsidiaries has filed all
federal, state and other income tax returns which, to the best knowledge of the
officers of the Borrower, are required to be filed, and each has paid all taxes
as shown on said returns and all assessments received by it to the extent that
such taxes have become due or except such as are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP. As of the Closing Date, there is no audit of any federal,
state or other income tax returns of the Borrower and its Subsidiaries being
conducted or pending.

 

Section 5.4. Actions Pending. Except as specified in Schedule 5.4, there is no
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower after due inquiry, threatened against the Borrower or any of its
Subsidiaries or any properties or rights of the Borrower or any of its
Subsidiaries, by or before any court, arbitrator or administrative or
governmental body, which might result in a Material Adverse Effect.

 

Section 5.5. Title to Properties. The Borrower has and each of its Subsidiaries
has good and marketable title to its respective real properties (other than
properties which it leases) and good title to all of its other respective
properties and assets, including the properties and assets reflected in the
balance sheet as at June 28, 2003, hereinabove described (other than properties
and assets disposed of in the ordinary course of business), subject to no Lien
of any kind except Liens permitted by Section 7.3. Each of the Borrower and its
Subsidiaries enjoys peaceful and undisturbed possession under all leases
necessary in any material respect for the operation of its respective properties
and assets, none of which contains any unusual or burdensome provisions which
might have a Material Adverse Effect on the operation of such properties and
assets. All such leases are valid and subsisting and in full force and effect.

 

Section 5.6. Regulation U, Etc. Except as disclosed on Schedule 5.6 attached
hereto, neither the Borrower nor any Subsidiary owns or has any present
intention of acquiring any “margin stock” as defined in Regulation U (12 CFR
Part 221) of the Board of Governors of the Federal Reserve System (herein called
“Margin Stock”). Each Borrowing will be used solely for the purposes specified
in Section 3.19. None of such proceeds will be used, directly or

 

42



--------------------------------------------------------------------------------

indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of such
Regulation U. Neither the Borrower nor any agent acting on its behalf has taken
or will take any action which might cause this Agreement or any of the Notes to
violate Regulations T, U, or X or (to the best knowledge of the Borrower) any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Securities Exchange Act of 1934, as amended, in each case as in
effect now or as the same may hereafter be in effect.

 

Section 5.7. ERISA. No accumulated funding deficiency (as defined in section 302
of ERISA and section 412 of the Code), whether or not waived, exists with
respect to any Plan (other than a Multiemployer Plan). No liability to the PBGC
has been or is expected by the Borrower to be incurred with respect to any Plan
(other than a Multiemployer Plan) by the Borrower or any of its Subsidiaries
which is or would be materially adverse to the Borrower and its Subsidiaries
taken as a whole. Neither the Borrower nor any of its subsidiaries has incurred
or presently expects to incur any withdrawal liability under Title IV of ERISA
with respect to any Multiemployer Plan which is or would be materially adverse
to the Borrower and its Subsidiaries taken as a whole. The Borrower has
delivered to the Lenders a list of all employee benefit plans established or
maintained by the Borrower and each Subsidiary, or as to which the Borrower or
any Subsidiary is a party in interest or a disqualified person. The execution
and delivery of this Agreement and the Borrowings hereunder will not involve any
prohibited transaction within the meaning of ERISA or in connection with which a
tax could be imposed pursuant to section 4975 of the Code or a violation of
section 406 or section 407 of ERISA.

 

Section 5.8. Outstanding Indebtedness. There exists no default under the
provisions of any instrument evidencing Indebtedness of the Borrower or any
Subsidiary or of any other agreement relating thereto. All outstanding
Indebtedness of the Borrower and each Subsidiary for Money Borrowed is set forth
on Schedule 5.8 attached hereto.

 

Section 5.9. Conflicting Agreements or Other Matters. Neither the Borrower nor
any of its Subsidiaries is a party to any contract or agreement or subject to
any charter or other corporate restriction which could have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is in default of any
agreement to which it is a party which could have a Material Adverse Effect.
Neither the execution or delivery of this Agreement or the other Loan Documents,
nor fulfillment of or compliance with the terms and provisions hereof and
thereof, will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Borrower or any of its Subsidiaries pursuant to, the charter or bylaws of the
Borrower or any of its Subsidiaries, any award of any arbitrator or any
agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Borrower or any
of its Subsidiaries is subject. Neither the Borrower nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing indebtedness of the Borrower or any of its Subsidiaries,
any agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Borrower of the type to be evidenced by the
Notes, except as set forth in the agreements listed on Schedule 5.9 attached
hereto. Except where failure or non-compliance would not have a

 

43



--------------------------------------------------------------------------------

Material Adverse Effect, each of the Borrower and its Subsidiaries has obtained
all permits, licenses and other authorizations which are required under, and is
in compliance with, federal, state and local laws and regulations relating to
pollution, reclamation, or protection of the environment, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or hazardous or toxic materials or wastes into air,
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants or hazardous or toxic materials or wastes. Each of the
Borrower and its Subsidiaries is in material compliance with all laws and
regulations relating to equal employment opportunity and employee health and
safety in all jurisdictions in which the Borrower and each Subsidiary is
presently doing business.

 

Section 5.10. Possession of Franchises, Licenses, Etc. The Borrower and its
Subsidiaries possess all franchises, certificates, licenses, permits and other
authorizations from governmental entities or regulatory authorities, and all
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights, free from burdensome restrictions, that are necessary in any material
respect for the ownership, maintenance and operation of their respective
business, properties and assets, and neither the Borrower nor any of its
Subsidiaries is in violation of any thereof in any material respect. Neither the
Borrower nor any Subsidiary has infringed upon or otherwise violated any
trademark, patent, license or other intellectual property agreement where such
infringement could have a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

 

Section 5.11. Governmental Consent. Neither the nature of the Borrower or any of
its Subsidiaries nor any of their respective businesses or properties, nor any
relationship between the Borrower or any Subsidiary and any other Person, nor
any circumstance in connection with the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby is such
as to require any authorization, consent, approval, exemption or other action by
or notice to or filing with any court or administrative or governmental body
(other than routine filings after the date of closing with the Securities and
Exchange Commission and/or state Blue Sky authorities) in connection with the
execution and delivery of this Agreement and the other Loan Documents or
fulfillment of or compliance with the terms and provisions hereof or thereof.

 

Section 5.12. Disclosure. Neither this Agreement nor any other document,
certificate or statement furnished to the Lenders or the Agent by or on behalf
of the Borrower in connection herewith (when considered together with all
reports and other documents filed by the Borrower with the Securities and
Exchange Commission) contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading. There is no fact known to the Borrower or any
of its Subsidiaries which would have a Material Adverse Effect or in the future
may (so far as the Borrower can now foresee) have a Material Adverse Effect
which has not been set forth in this Agreement or in the other documents,
certificates and statements furnished to the Lenders or the Agent by or on
behalf of the Borrower prior to the date hereof in connection with the
transactions contemplated hereby.

 

Section 5.13. Foreign Assets Control Regulations. Neither the borrowing by the
Borrower hereunder nor its use of the proceeds thereof will violate the Foreign
Assets Control

 

44



--------------------------------------------------------------------------------

Regulations, the Cuban Assets Control Regulations or the Iranian Transactions
Regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V) or any similar law or regulation.

 

Section 5.14. Labor Relations. Except as set forth on Schedule 5.14 attached
hereto, neither the Borrower nor any of its Subsidiaries is a party to any
collective bargaining agreement, and there are no material grievances, disputes
or controversies with any union or any other organization of the Borrower’s
employees, or threats of strikes, work stoppages or delays or any asserted
pending demands for collective bargaining by any union or organization.
Additionally, the hours worked and payment made to employees of the Borrower and
its Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
payments due from the Borrower and its Subsidiaries, or for which any claim may
be made against the Borrower and its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as liabilities on the books of the Borrower and its Subsidiaries in all
instances where the failure to pay or accrue such liabilities would reasonably
be expected to have a Material Adverse Effect.

 

Section 5.15. Authorization and Enforceability of Agreement. The Borrower has
the right and power, and has taken all necessary steps to authorize it, to
borrow hereunder and to execute, deliver and perform this Agreement, the Notes,
and the other Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby. This
Agreement is the legal, valid and binding agreement of the Borrower enforceable
against the Borrower in accordance with its terms, and the Notes, and all other
Loan Documents, when executed and delivered, will be similarly legal, valid,
binding and enforceable, except as the enforceability of the Notes and other
Loan Documents may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditor’s rights and remedies in general
and by general principles of equity, whether considered in a proceeding at law
or in equity.

 

Section 5.16. Subsidiaries. Schedule 5.16 attached hereto correctly sets forth
the name of each Subsidiary of the Borrower and the jurisdiction of its
organization. All the outstanding shares of Stock or other ownership rights of
each such Subsidiary have been validly issued and are fully paid and
non-assessable and all such outstanding shares or other ownership rights, except
as noted on such Schedule, are owned by the Borrower or an Affiliate free of any
Lien or claim.

 

Section 5.17. Insurance Coverage. All property of the Borrower and its
Subsidiaries is insured for the benefit of the Borrower or such Subsidiary in
amounts and against risks customary for Persons operating businesses similar to
those of the Borrower or its Subsidiaries in the localities where such
properties are located.

 

Section 5.18. Investments. Except for Investments permitted by Section 7.4, the
Borrower has no other Investments.

 

Section 5.19. Intercompany Loans; Dividends. There are no restrictions on the
power of any Subsidiary to repay any intercompany loan or to pay dividends on
its Stock.

 

45



--------------------------------------------------------------------------------

Section 5.20. Anti-Terrorism Laws.

 

(a) General. Neither the Borrower nor any Affiliate of the Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

(b) Executive Order No. 13224. Neither the Borrower nor any Affiliate of the
Borrower is any of the following (each a “Blocked Person”):

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

 

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

(vi) a Person or entity who is affiliated with a Person or entity listed above.

 

Neither the Borrower nor any Affiliate of the Borrower (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as it may borrow under this
Agreement or so long as any Revolving Loan or Letter of Credit or other
Indebtedness remains outstanding to the Agent, the L/C Issuer or the Lenders
that:

 

Section 6.1. Financial Statements. The Borrower shall deliver to the Agent and
each Lender (and, with respect to clauses (a), (b), (c), and (d) of this Section
6.1, such delivery may be made by the Borrower posting such information directly
via IntraLinks):

 

(a) (i) As soon as practicable and in any event within 30 days after the end of
each of the first 11 months of each fiscal year (other than those months
corresponding to the end of a

 

46



--------------------------------------------------------------------------------

fiscal quarter of the Borrower), and within 45 days after the end of each of the
first 11 months corresponding to the end of a fiscal quarter of the Borrower,
(x) unaudited consolidated and consolidating statements of income, cash flow and
business segment sales and margins of the Borrower and its Subsidiaries for such
month and for the period from the beginning of the current fiscal year to the
end of such month and (y) an unaudited consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such month, setting
forth, with respect to such consolidated statements of income, cash flow and
sales and margins and such consolidated balance sheet, in comparative form,
figures for the corresponding period in the preceding fiscal year and (ii) as
soon as practicable and in any event within 45 days (or such additional number
of days, not to exceed 5, by which the required filing of financial statements
with the SEC is automatically extended under the SEC’s filing requirements)
after the end of each of the first 3 fiscal quarters of each fiscal year, (x)
unaudited consolidated and consolidating statements of operations and cash flow
of the Borrower and its Subsidiaries for such quarter and for the period from
the beginning of the current fiscal year to the end of such quarter, (y) an
unaudited consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter, setting forth, with respect to such
consolidated statements of operations and cash flow and such consolidated
balance sheet, in comparative form, figures for the corresponding period in the
preceding fiscal year all in reasonable detail and certified by the chief
financial officer or Treasurer of the Borrower as having been prepared in
accordance with GAAP, and (z) a management discussion and analysis;

 

(b) As soon as practicable and in any event within 90 days (or such additional
number of days, not to exceed 5, by which the required filing of financial
statements with the SEC is automatically extended under the SEC’s filing
requirements) after the end of each fiscal year, a consolidating and
consolidated and business segment statements of operations and cash flow of the
Borrower and its Subsidiaries for such year, and a consolidating and
consolidated and business segment balance sheet of the Borrower and its
Subsidiaries as at the end of such year, setting forth, with respect to such
consolidated statements of operations and cash flow and such consolidated
balance sheet, in comparative form, corresponding figures from the preceding
annual audit, all in reasonable detail and reasonably satisfactory in scope to
the Agent, and, in the case of such consolidated financial statements, certified
to the Borrower by independent public accounts of recognized national standing
selected by the Borrower (and acceptable to the Agent), whose certificate shall
be in scope and substance satisfactory to the Agent, and, as to the
consolidating statements, certified by the chief financial officer of the
Borrower. In addition to any other information requested by the Agent pursuant
to the preceding sentence, together with each delivery of financial statements
required by Section 6.1, the Borrower will deliver to the Lenders a certificate
of such accountants stating that, in making the audit necessary to the
certification of such financial statements, they have obtained no knowledge of
any Event of Default or Default, or, if any Event of Default or Default exists,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default that would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards;

 

(c) Promptly upon transmission thereof, copies of all such financial statements,
proxy statements, notices and reports as the Borrower shall send to its patrons
or registered debt certificate holders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission);

 

47



--------------------------------------------------------------------------------

(d) Promptly (i) after notice thereof being delivered to the Borrower or any
Subsidiary, notice of the commencement of any audit of any federal, state or
other income tax return of the Borrower or any Subsidiary, and (ii) upon receipt
thereof, a copy of each other report submitted to the Borrower or any Subsidiary
by independent accountants in connection with any annual, interim or special
audit made by them of the books of the Borrower or any Subsidiary; and

 

(e) With reasonable promptness, such other financial data as any Lender may
reasonably request in writing.

 

Together with the delivery of financial statements at the end of each fiscal
quarter as required by Section 6.1, the Borrower will deliver to each Lender an
Officer’s Certificate (i) demonstrating (with computations in reasonable detail)
compliance by the Borrower and its Subsidiaries as at the end of the quarterly
period or fiscal year to which such financial statement relates with the
provisions of Section 7.1 and stating that there exists no Event of Default or
Default, or, if any Event of Default or Default exists, specifying the nature
and period of existence thereof and what action the Borrower proposes to take
with respect thereto and (ii) specifying the details of insurance as required
pursuant to Section 6.3. The Borrower also covenants that forthwith upon the
chief executive officer, principal financial officer, or principal accounting
officer of the Borrower obtaining actual knowledge of any Event of Default or
Default, it will deliver to each Lender an Officer’s Certificate specifying the
nature and period of existence thereof and what action the Borrower proposes to
take with respect thereto. Each Lender is hereby authorized to deliver a copy of
any financial statement delivered to it pursuant to this Section 6.1 to any
regulatory body having jurisdiction over such Lender and to which such financial
statement is required to be delivered.

 

Section 6.2. Inspection of Property. The Borrower shall permit any Person
designated in writing by the Agent, the L/C Issuer or any Lender, at the
Agent’s, the L/C Issuer’s or such Lender’s expense if no Default or Event of
Default shall then exist, otherwise at the Borrower’s expense, to visit and
inspect any of the properties of the Borrower and any of its Subsidiaries, to
examine the corporate books and financial records of the Borrower and its
Subsidiaries and make copies thereof or extracts therefrom, and to discuss the
affairs, finances and accounts of any of such corporations with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as the Agent, the L/C issuer or any Lender may
reasonably request.

 

Section 6.3. Insurance. The Borrower and each Subsidiary will at all times
maintain insurance in such amounts and against such liabilities and hazards as
customarily is maintained by other companies operating similar businesses and,
together with each delivery of financial statements under Section 6.1(b), it
will deliver to each Lender an Officer’s Certificate specifying the details of
such insurance then in effect.

 

Section 6.4. Conduct of Business. The Borrower will and will cause each
Subsidiary to remain substantially in the respective area or field of business
in which the Borrower and each

 

48



--------------------------------------------------------------------------------

Subsidiary is engaged as of the date of this Agreement except that the Borrower
and its Subsidiaries may (a) enter other fields or areas of business or (b) may
exit existing fields or areas of business, to the extent that such fields or
areas do not exceed 10% of the Borrower’s Shareholders’ Equity.

 

Section 6.5. Corporate Existence; Maintenance of Properties. The Borrower shall
(a) do or cause to be done all things necessary to preserve and keep in full
force and effect the corporate or other form of existence as the case may be,
rights and franchises of the Borrower and its Subsidiaries; provided, however,
that after the Closing Date (i) the Borrower may, upon at least 30 days’ prior
written notice to the Agent, enter into a Permitted Conversion Transaction, so
long as (x) if an entity other than the Borrower is the surviving corporation,
the requirements of Section 7.6(a) are satisfied or (y) if the Borrower is the
surviving corporation, the Agent shall have received from the Borrower at the
time of the completion of such Permitted Conversion Transaction and in form and
substance satisfactory to the Agent (A) a ratification and confirmation of the
Borrower’s obligations hereunder and under the other Loan Documents, (B) such
other documents (including, without limitation, UCC financing statements) as the
Agent may reasonably request, (C) an opinion of counsel, acceptable to the
Agent, confirming (1) the due organization of the Borrower and (2) that the Loan
Documents to which the Borrower is a party are in full force and effect and
covering such other matters as the Agent may reasonably request, (D) evidence
that all parties to the Intercreditor Agreement have consented to the Permitted
Conversion Transaction (to the extent such consent is required) and (E) evidence
that the Agent’s Liens on the Collateral are first priority perfected Liens as
required by the Collateral Documents and (ii) GK Peanuts, Inc., a Georgia
corporation, and Agvestments, Inc., a Georgia corporation, each a Subsidiary of
the Borrower, may be dissolved or administratively dissolved, as the case may
be, so long as any and all assets of such Subsidiaries are contributed or
otherwise transferred to another Loan Party upon such dissolution, (b) will
cause its properties and the properties of its Subsidiaries used or useful in
the conduct of their respective businesses to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, placements,
betterments and improvements thereto, all as in the judgment of the Borrower may
be necessary so that the businesses carried on in connection therewith may be
properly and advantageously conducted at all times, (c) will maintain possession
and ownership, all franchises, certificates, licenses, permits and other
authorizations from governmental entities or regulatory authorities, and all
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights that are necessary in any material respect to the ownership, maintenance
and operation of its business, properties, and assets, and (d) will and will
cause each of its Subsidiaries to qualify, and remain qualified to conduct
business in each jurisdiction where the nature of the business or ownership of
property by the Borrower, or such Subsidiary, as the case may be, may legally
require such qualification, except where the failure to so qualify would not
have a Material Adverse Effect.

 

Section 6.6. Environmental Laws. The Borrower and its Subsidiaries shall:

 

(a) Comply in all material respects with and use best efforts to ensure
compliance by all tenants and subtenants with all applicable Environmental Laws,
and shall obtain and comply with, and use reasonable efforts to ensure that all
tenants and subtenants obtain and comply with, any and all approvals,
registrations or permits required thereunder;

 

49



--------------------------------------------------------------------------------

(b) Promptly report to each Lender (i) the introduction of any Hazardous
Substances onto any facility owned or operated by the Borrower or a Subsidiary
thereof except for the use or storage thereof in the ordinary course of business
in compliance with all Environmental Laws, and (ii) the initiation of any
regulatory action against the Borrower or any Subsidiary thereof or in
connection with any such facility relating to any release of Hazardous
Substances which regulatory action the Borrower determines is likely to have a
Material Adverse Effect on either the Borrower’s or a Subsidiary’s financial
condition; and

 

(c) Defend, indemnify, and hold harmless the Lenders, their employees, agents,
and officers from and against any and all penalties, fines, liabilities,
damages, costs, or expenses of whatever kind or nature asserted against any
Lender, except to the extent that such claims, demands, penalties, fines,
liabilities, damages, costs or expenses result from the gross negligence or
willful misconduct of such Lender or any of its employees, agents or officers,
arising out of, or in any way related to, (i) the presence, disposal, release,
or threatened release of any Hazardous Substances on any property at any time
owned or occupied by the Borrower or the Subsidiaries; (ii) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Substances; (iii) any lawsuit brought or
threatened, reasonable settlement reached, or government order relating to such
Hazardous Substances, and/or (iv) any violation of laws, orders, regulations,
requirements, or demands of government authorities, which are based upon or in
any way related to such Hazardous Substances, including, without limitation,
attorney and consultant fees, investigation and laboratory fees, court costs,
and litigation expenses.

 

Section 6.7. Taxes. The Borrower shall and shall cause each of its Subsidiaries
to pay and discharge, or cause to be paid and discharged, before the same shall
become delinquent, all taxes, assessments and other governmental charges levied
or imposed upon it or upon its income, profits or properties, provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay or
cause to be paid or discharged any such tax assessment, or charge whose amount
or validity is being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained and, provided further,
that the Borrower shall, and shall cause each of its Subsidiaries to, pay all
such taxes, assessments and charges forthwith upon the commencement of
proceedings to foreclose any Lien which may have attached as security therefor.

 

Section 6.8. Keeping of Books; Fiscal Year. The Borrower will keep, and cause
each of its Subsidiaries to keep, in accordance with GAAP, proper books of
record and account, containing complete and accurate entries of all financial
and business transactions of the Borrower and each Subsidiary. Additionally, the
Borrower will, and will cause each of its Subsidiaries to, keep the same fiscal
year end as the one evidenced in the financial statements delivered under
Section 5.2.

 

Section 6.9. Compliance with Laws and Other Agreements. The Borrower shall, and
shall cause each Subsidiary to, conduct its business operations and obtain all
necessary permits and licenses in substantial compliance with (a) all applicable
federal, state and local laws, rules and regulations, and (b) all agreements,
indentures and mortgages to which it is a party or by which it or any of its
properties is bound, unless the Borrower’s or a Subsidiary’s failure to so
comply would not have a Material Adverse Effect on the Borrower or any
Subsidiary.

 

50



--------------------------------------------------------------------------------

Section 6.10. Notice of Default. The Borrower shall notify each Lender of the
occurrence of any Default, Event of Default and of any default under any
material agreement, which shall be defined for the purposes of this Section 6.10
as any agreement or instrument related to Indebtedness in excess of $500,000, or
obligation with any other Person, to which it or a Subsidiary is a party or by
which it or a Subsidiary or any of its or a Subsidiary’s properties are bound,
said notices to be given immediately upon the Borrower’s obtaining actual
knowledge thereof; provided, however, the failure of the Borrower to give such
notice shall not affect the right and power of the Lenders to exercise any or
all of the remedies on default specified herein.

 

Section 6.11. Notice of Litigation. The Borrower shall notify each Lender of any
action, suit or proceeding instituted by any Person against it or a Subsidiary
(a) where the uninsured claim for money damages is in excess of $1,000,000 or
(b) which would cause the aggregate of uninsured claims for money damages in all
actions, suits or proceedings against it or a Subsidiary arising out of one set
of related facts or circumstances to exceed $2,000,000 or (c) which otherwise
might have a Material Adverse Effect on its or any Subsidiary’s assets or
business operations, said notice to be given within 10 days of the first notice
to the Borrower or any Subsidiary of the institution of such action, suit or
proceeding and to specify the amount of damages being claimed or other relief
being sought, the nature of the claim, the Person instituting the action, suit
or proceeding, and any other significant features of the claim.

 

Section 6.12. ERISA. Promptly (and in any event within 30 days) after the
Borrower or any of its Subsidiaries knows or has reason to know that a
Reportable Event with respect to any Plan has occurred, that any Plan is or may
be terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA, or that the Borrower or any of its Subsidiaries will or may incur any
material liability to or on account of a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA, the Borrower will deliver to each Lender a certificate of
the chief financial officer of the Borrower setting forth information as to such
occurrence and what action, if any, the Borrower is required or proposes to take
with respect thereto, together with any notices concerning such occurrences
which are required to be filed with or by the Borrower, the PBGC or the plan
administrator of any such Plan, as the case may be. The Borrower shall furnish,
at the request of any Lender, so long as such Lender shall hold a Note, a copy
of each annual report (Form 5500 Series) of any Plan received or prepared by the
Borrower or any of its Subsidiaries. Each annual report and any notice required
to be delivered hereunder shall be delivered no later than 10 days after the
later of the date such report or notice is filed with the Internal Revenue
Service or the PBGC or the date such report or notice is received by the
Borrower or any of its Subsidiaries, as the case may be.

 

Section 6.13. Use of Proceeds. The Borrower shall use the proceeds of all
Revolving Loans only in the manner set forth in Section 3.19.

 

Section 6.14. Borrowing Base Certificate/Hedging Position Reports. On the
twenty-first Business Day of each accounting month, the Borrower shall deliver
to each Lender a Borrowing Base Certificate dated as of the last Business Day of
the prior accounting month. Upon the request of the Agent, the Borrower shall
prepare and deliver a Borrowing Base Certificate at such other intervals as the
Agent shall specify. With each delivery of a Borrowing Base Certificate on the
twenty-first Business Day of each accounting month, the Borrower shall also
deliver to each Lender a Hedging Position Report.

 

51



--------------------------------------------------------------------------------

Section 6.15. Annual Projections. On the same date the Borrower delivers the
financial information required to be delivered pursuant to Section 6.1(b) with
respect to the 2004 fiscal year and each fiscal year thereafter, the Borrower
shall deliver to each Lender annual projections for the following fiscal year,
which include (i) a statement of all of the material assumptions on which such
projections are based and (ii) quarterly consolidated and consolidating
statements of income, cash flow and balance sheets.

 

Section 6.16. Excess Cash Flow Amount. Within 120 days after the end of each
Excess Cash Flow Period (as defined in the Senior Unsecured Note Indenture), the
Borrower shall calculate the Excess Cash Flow Amount for such Excess Cash Flow
Period and (a) use such Excess Cash Flow Amount to prepay Senior Indebtedness
(as defined in the Senior Unsecured Note Indenture, but excluding the Senior
Unsecured Notes to the extent the Senior Unsecured Notes constitute Senior
Indebtedness under the Senior Unsecured Note Indenture), (b) deposit such Excess
Cash Flow Amount in the Pledged Deposit Account or (c) use or deposit such
Excess Cash Flow Amount in any combination of clauses (a) and (b) of this
Section 6.16. Any prepayment by the Borrower of the Obligations under this
Agreement or the other Loan Document as described in this Section 6.16 shall be
accompanied by a notice from the Borrower to the Agent indicating that such
prepayment is being made with all or any portion of the Excess Cash Flow Amount.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as it may borrow under this
Agreement or so long as any Revolving Loan or Letter of Credit or other
Indebtedness remains outstanding to the Agent, the L/C Issuer or the Lenders:

 

Section 7.1. Financial Covenants.

 

(a) Minimum Consolidated Tangible Net Worth. The Borrower’s Consolidated
Tangible Net Worth (less any gain or loss as a result of accumulated other
comprehensive income, as defined by GAAP) shall at all times be at least
$180,000,000, plus the sum of (i) 50% of the Reported Net Income of the Borrower
and its consolidated Subsidiaries (to the extent positive) for the third fiscal
quarter of the 2004 fiscal year, and each fiscal quarter thereafter on a
cumulative basis (taken as one accounting period), but excluding from such
calculations of Reported Net Income for purposes of this clause (i) any fiscal
quarter in which the Reported Net Income of the Borrower and its consolidated
Subsidiaries is negative, and (ii) 100% of the cumulative Net Proceeds of Stock
received during any period after June 28, 2003.

 

(b) Current Ratio. The Borrower shall not permit at any time the ratio of
Consolidated Current Assets to Consolidated Current Liabilities to be less than
1.10 to 1.00, calculated on a quarterly basis.

 

(c) Fixed Charge Coverage Ratio. Commencing with the third fiscal quarter of the
2004 fiscal year, the Borrower shall not permit the Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter to be less than 1.80 to 1.00,
calculated on a quarterly basis.

 

52



--------------------------------------------------------------------------------

(d) Senior Debt Coverage Ratio. The Borrower shall not permit the Senior Debt
Coverage Ratio to be greater than the ratio set forth opposite the relevant
fiscal quarter in the following table:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Third Quarter Fiscal Year 2004

   4.00 to 1.00

Fourth Quarter Fiscal Year 2004

   3.75 to 1.00

First Quarter Fiscal Year 2005

   3.50 to 1.00

Second Quarter Fiscal Year 2005 and thereafter

   3.25 to 1.00

 

Section 7.2. Limitation on Restricted Payments. The Borrower will not pay or
declare any dividend or make any other distribution on or on account of any
class of its Stock or other equity or make cash distributions of equity
(including cash patronage refunds), or make interest payments on equity, or
redeem, purchase or otherwise acquire, directly or indirectly, any shares of its
Stock or other equity, or redeem, purchase or otherwise acquire, directly or
indirectly, any Senior Unsecured Notes or any Subordinated Debt, including, but
not limited to, its Subordinated Capital Certificates of Interest and
Subordinated Loan Certificates (except required redemptions as provided in the
indentures pursuant to which such Subordinated Debt was issued), or permit any
Subsidiary to do any of the above (all of the foregoing being herein called
“Restricted Payments”) except that the Borrower may make (a) cash patronage
refunds in an amount, for each fiscal year, not to exceed 10% of the member
earnings for such fiscal year prior to a Permitted Conversion Transaction
permitted under Section 6.5, and (b) present value cashing retirement and death
payments (net of any amount the Borrower receives as insurance proceeds) in an
aggregate amount not to exceed $5,000,000 in any fiscal year; provided that the
Borrower shall not make any Restricted Payments upon the occurrence and during
the continuance of a Default or Event of Default. So long as there is no Default
or Event of Default occurring or continuing, there shall not be included in the
definition of Restricted Payments: (x) dividends paid, or distributions made, in
Stock of the Borrower or (y) exchanges of Stock of one or more classes of the
Borrower, except to the extent that cash or other value is involved in such
exchange. Moreover, nothing in this Section 7.2 shall prevent any Subsidiary
from making any Restricted Payments to the Borrower or to any other Loan Party
that directly owns Stock of such Subsidiary. The term “equity” as used in this
Section 7.2 shall include the Borrower’s common stock, preferred stock, if any,
other equity certificates, and notified equity accounts of patrons.

 

Section 7.3. Liens. The Borrower shall not, and shall not permit any Subsidiary
to, create, assume or suffer to exist any Lien upon any of its property or
assets whether now owned or hereafter acquired, except:

 

(a) Liens existing prior to the date of this Agreement, as set forth on Schedule
7.3 attached hereto;

 

(b) Liens for taxes not yet due, and Liens for taxes or Liens imposed by ERISA
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained;

 

53



--------------------------------------------------------------------------------

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained;

 

(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(e) Liens consisting of encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; and

 

(f) Liens securing the obligations due to the parties to the Intercreditor
Agreement.

 

Section 7.4. Restrictions on Loans, Advances, Investments, Asset Acquisitions
and Contingent Liabilities. The Borrower shall not and shall not permit any
Subsidiary to (a) make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person which is not an Affiliate of the Borrower, or (b) guarantee, endorse
or otherwise be or become contingently liable, directly or indirectly, in
connection with the obligations, Stock or dividends of any Person, or (c) own,
purchase or acquire any Stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any Person, or (d) acquire
all, or substantially all, of the assets of any Person, in a single or a series
of related transactions; except that the Borrower or any Subsidiary may:

 

(i) (x) make or permit to remain outstanding loans or advances to any other Loan
Party, or (y) guarantee or otherwise become liable for obligations of any other
Loan Party to the extent such obligation that is guaranteed is incurred in the
ordinary course of business of such Loan Party or is Indebtedness otherwise
permitted to be incurred by such Loan Party hereunder (including guarantee
obligations under the Subsidiary Guaranty);

 

(ii) acquire and own Stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;

 

(iii) own, purchase or acquire prime commercial paper and certificates of
deposit in United States commercial banks (whose long-term debt is rated “A” or
better by Moody’s Investors Service or Standard and Poor’s Corporation), in each
case due within 1 year from the date of purchase and payable in the United
States in Dollars;

 

(iv) own, purchase and acquire obligations of the United States Government or
any agency thereof, in each case due within 1 year from the date of purchase;

 

(v) own, purchase and acquire obligations guaranteed by the United States
Government, in each case due within 1 year from the date of purchase;

 

54



--------------------------------------------------------------------------------

(vi) own, purchase and acquire repurchase agreements of United States commercial
banks (whose long-term debt is rated “A” or better by Moody’s Investors Service
or Standard and Poor’s Corporation) for terms of less than 1 year in respect of
the foregoing certificates and obligations;

 

(vii) own, purchase and acquire tax-exempt securities maturing within 1 year
from the date of purchase and rated “A” or better by Moody’s Investors Service
or Standard and Poor’s Corporation;

 

(viii) own, purchase and acquire adjustable rate preferred stocks rated “A” or
better by Moody’s Investors Service or Standard and Poor’s Corporation;

 

(ix) endorse negotiable instruments for collection in the ordinary course of
business;

 

(x) make or permit to remain outstanding travel and other like advances to
officers and employees in the ordinary course of business;

 

(xi) (x) permit to remain outstanding investments in the Subsidiaries of the
Borrower in existence as of the Closing Date, and (y) make or permit to remain
outstanding investments in any Subsidiary (whether in existence on the Closing
Date or created after the Closing Date in accordance with Section 7.14) if such
Subsidiary is a Loan Party;

 

(xii) make or permit to remain outstanding loans from AgraTrade Financing, Inc.,
a wholly-owned Subsidiary of the Borrower, to members and non-members of the
Borrower (provided that all such loans are made to facilitate the business of
the Borrower) in an aggregate amount not to exceed $20,000,000;

 

(xiii) make or permit to remain outstanding investments described on Schedule
7.4 attached hereto;

 

(xiv) make or permit to remain outstanding investments in GC Properties in an
aggregate amount not exceeding $500,000 during the term of this Agreement;

 

(xv) have increases in existing investments arising from non-cash notified
equity or other equity methods of accounting for equity increases which are
non-cash;

 

(xvi) make or permit to remain outstanding investments in any money market fund
that invests only in investments described in subsections (iii), (iv), (v),
(vi), (vii), or (viii) of this Section 7.4; and

 

(xvii) if such Subsidiary is a party to the Subsidiary Guaranty, guarantee the
obligations of the Borrower under the Senior Unsecured Notes.

 

Section 7.5. Sale of Stock and Indebtedness of Subsidiaries. Without the prior
written consent of the Required Lenders, which consent shall be at the sole
discretion of the Required Lenders, the Borrower shall not and shall not permit
any Subsidiary to sell or otherwise dispose of, or part with control of, any
shares of Stock or Indebtedness of any Subsidiary, except (a) to

 

55



--------------------------------------------------------------------------------

the Borrower or another Loan Party, (b) all shares of Stock and Indebtedness of
any Subsidiary at the time owned by or owed to the Borrower and all Subsidiaries
may be sold as an entirety for a cash consideration which represents the fair
value (as determined in good faith by the Board of Directors of the Borrower) at
the time of sale of the shares of Stock and Indebtedness so sold, provided that
the assets of such Subsidiary do not constitute a Substantial Part of the
Consolidated Assets of the Borrower and all Subsidiaries and that the earnings
of such Subsidiary shall not have constituted a Substantial Part of Consolidated
Net Earnings for any of the 3 fiscal years then most recently ended, and further
provided that, at the time of such sale, such Subsidiary shall not own, directly
or indirectly, any shares of Stock or Indebtedness of any other Subsidiary
(unless all of the shares of Stock and Indebtedness of such other Subsidiary
owned, directly or indirectly, by the Borrower and all Subsidiaries are
simultaneously being sold as permitted by this Section 7.5), and (c)
dispositions of Stock permitted by Section 7.6(d).

 

Section 7.6. Merger and Sale of Assets. The Borrower shall not and shall not
permit any Subsidiary to enter into any transaction of merger, consolidation,
pooling of interest, joint venture, syndicate or other combination with any
other Person or sell, lease, transfer, contribute as capital, or otherwise
dispose of all or a Substantial Part of the consolidated assets of the Borrower
and all Subsidiaries or assets which shall have contributed a Substantial Part
of Consolidated Net Earnings for any of the 3 fiscal years then most recently
ended, in any single transaction or series of related transactions, to any
Person, except that:

 

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving corporation, unless such merger is in
connection with a Permitted Conversion Transaction, in which case such
Subsidiary may be the surviving corporation so long as at the time of the
completion of such Permitted Conversion Transaction (A) such Subsidiary assumes
all of the Obligations of the Borrower in form and substance acceptable to the
Agent, (B) such Subsidiary executes and/or delivers to the Agent the Security
Agreement, Real Property Mortgages or modifications to the Real Property
Mortgages in effect as of the date of such Permitted Conversion Transaction and
such other agreements, instruments and documents requested by the Agent,
including, without limitation, Uniform Commercial Code financing statements and
title insurance policies, in form and substance satisfactory to the Agent, and
(C) an opinion of counsel, acceptable to the Agent, is delivered to the Lenders
confirming the due organization of such Subsidiary, the enforceability of the
agreements, instruments and documents described in (B) above, and such other
matters as the Agent may reasonably request, or (ii) any one or more other
Subsidiaries, provided that if any Loan Party is party to such merger, a Loan
Party shall be the continuing or surviving corporation;

 

(b) any Subsidiary may sell, lease or otherwise dispose of any of its assets to
the Borrower or another Loan Party;

 

(c) any Subsidiary may sell or otherwise dispose of all or substantially all of
its assets subject to the conditions specified in Section 7.5 with respect to a
sale of the Stock of such Subsidiary; and

 

(d) the Borrower may sell or otherwise dispose of its interests in AgraTech
Seeds Inc., a Georgia corporation, provided, that (x) the Net Cash Proceeds of
any such sale or other disposition, if any, are contributed to the Borrower, or
(y) such sale or disposition results in favorable federal tax treatment, or a
federal tax deduction pursuant to Section 170 of the Code.

 

56



--------------------------------------------------------------------------------

Section 7.7. Sale and Lease-Back. The Borrower shall not and shall not permit
any Subsidiary to enter into any arrangement, with any Person or under which
such other Person is a party, providing for the leasing by the Borrower or any
Subsidiary of real or personal property, used by the Borrower or any Subsidiary
in the operations of the Borrower or any Subsidiary, which has been or is sold
or transferred by the Borrower or any Subsidiary to any other Person to whom
funds have been or are to be advanced by such other Person on the security of
such rental obligations of the Borrower or such Subsidiary except to the extent
that the total amount of such arrangements involve, at any one time, assets or
property which constitute an amount equal to or less than 10% of Consolidated
Capital Assets; provided, however, that the Borrower shall not and shall not
permit any Subsidiary to enter into any sale and leaseback transaction with
respect to 244 Perimeter Center Parkway, Atlanta, Georgia, unless the Borrower
certifies to the Agent that the Obligations shall constitute “Senior
Indebtedness” under the Senior Unsecured Note Indenture at the time of such sale
and leaseback transaction and at all times thereafter.

 

Section 7.8. Sale or Discount of Receivables. The Borrower shall not and shall
not permit any Subsidiary to sell with recourse or discount or otherwise sell
for less than the face value thereof, any of its notes or accounts receivable.

 

Section 7.9. Hedging Contracts. The Borrower shall not, and shall not permit any
Subsidiary to, enter into any Hedging Contract except: (a) bona fide hedging
transactions in commodities that represent production inputs or products to be
marketed, or in commodities needed in operations to meet manufacturing or market
demands, provided that (i) long positions and/or options sold on corn and wheat
shall in no event cover more than thirty-nine weeks of the Borrower’s
anticipated requirements for feed ingredients, and none of such positions and/or
options shall cover more than six and one-half weeks of such anticipated
requirements unless they have been entered into in compliance with the
Borrower’s Corporate Policy For Futures Contracts approved by the Borrower’s
Board of Directors on April 24, 1998 and have been approved by the Borrower’s
Hedging Committee, (ii) long positions and/or options sold on soybean meal shall
in no event cover more than thirty-nine weeks of the Borrower’s anticipated
requirements for feed ingredients, and none of such positions and/or options
shall cover more than six and one-half weeks of such anticipated requirements
unless they have been entered into in compliance with the Borrower’s Corporate
Policy For Futures Contracts approved by the Borrower’s Board of Directors on
April 24, 1998 and have been approved by the Borrower’s Hedging Committee, and
(iii) short positions on corn shall not exceed 2,000,000 bushels, and shall at
all times relate to corn owned or contracted for purchase by the Borrower; and
(b) foreign exchange contracts, currency swap agreements, interest rate exchange
agreements, interest rate cap agreements, interest rate collar agreements, and
other similar agreements and arrangements which are reasonably related to
existing indebtedness or to monies to be received or paid in foreign currencies.

 

Section 7.10. Issuance of Stock by Subsidiaries. The Borrower shall not permit
any Subsidiary (either directly or indirectly by the issuance of rights or
options for, or securities convertible into, such shares) to issue, sell or
dispose of any shares of its Stock of any class (other than directors’
qualifying shares, if any) except to the Borrower or another Subsidiary.

 

57



--------------------------------------------------------------------------------

Section 7.11. Capital Expenditures. The Borrower and its Subsidiaries shall not,
on a consolidated basis, directly or indirectly, make Capital Expenditures in
any fiscal year in an aggregate amount in excess of the lesser of (a) for the
fiscal year ending (i) 2004, $75,000,000, (ii) 2005, $75,000,000 plus the
Capital Expenditure Carry Forward Amount, if any, (ii) 2006, $75,000,000 plus
the Capital Expenditure Carry Forward Amount, if any, and (ii) 2007, $75,000,000
plus the Capital Expenditure Carry Forward Amount, if any, and (b) the aggregate
amount of Capital Expenditures permitted for such fiscal year pursuant to
Section 4.14 of the Senior Unsecured Note Indenture.

 

Section 7.12. Indebtedness for Money Borrowed. The Borrower shall not, and shall
not permit any Subsidiary to, create, incur, assume, or suffer to exist any
Indebtedness for Money Borrowed, except for the following:

 

(a) Indebtedness existing under this Agreement and the other Loan Documents
(including, without limitation, all Revolving Loans and Letter of Credit
Obligations);

 

(b) Indebtedness (including guaranties) which may be deemed to exist pursuant to
any performance, surety, appeal or similar bonds obtained by the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(c) Indebtedness for Money Borrowed in existence on the date hereof, and set
forth on Schedule 5.8;

 

(d) Subordinated Debt;

 

(e) unsecured Indebtedness for Money Borrowed owing by any Loan Party to any
other Loan Party;

 

(f) reimbursement obligations under letters of credit issued by any of the
Lenders, provided that the aggregate principal amount of such reimbursement
obligations does not exceed $25,000,000 at any one time (exclusive of Letters of
Credit issued under this Agreement); and

 

(g) Indebtedness for Money Borrowed existing under the Senior Unsecured Notes in
a principal amount not exceeding $200,000,000 plus interest and fees related
thereto.

 

Section 7.13. Transactions with Affiliates. The Borrower shall not, and shall
not permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except (a) in the ordinary course of and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would obtain in a comparable arm’s-length transaction with a Person other
than an Affiliate, or (b) for transactions between Loan Parties.

 

Section 7.14. Creation of Subsidiaries. The Borrower shall not, and shall not
permit any Subsidiary to, create any Subsidiary after the Closing Date unless
(a) such Subsidiary is a Wholly Owned Subsidiary, (b) such Subsidiary is
organized under the laws of a jurisdiction within the United States of America,
(c) such Subsidiary executes at the time of its creation the

 

58



--------------------------------------------------------------------------------

Security Agreement (together with applicable Uniform Commercial Code financing
statements), the Subsidiary Guaranty and the Contribution Agreement (either
directly or by executing a supplement thereto) and the Stock of such Subsidiary
is pledged to the Agent as Collateral, (d) an opinion of counsel, acceptable to
the Agent, is delivered to the Lenders confirming the due organization of such
Subsidiary, the enforceability of the Security Agreement, the Subsidiary
Guaranty and the Contribution Agreement against such Subsidiary, and such other
matters as the Agent may reasonably request, and (e) no Event of Default exists
immediately prior to or after the creation of the Subsidiary.

 

Section 7.15. Amendments. The Borrower shall not enter into any amendment or
waiver of the Senior Unsecured Note Documents without the prior written consent
of the Agent, which consent shall not be unreasonably withheld.

 

Section 7.16. Anti-Terrorism Laws. Neither the Borrower nor any Affiliate of the
Borrower or agent of the Borrower shall: (a) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (c) engage in on conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act. The Borrower shall deliver to the Agent and the Lenders any
certification or other evidence requested from time to time by the Agent or any
Lender, in the Agent’s sole discretion, confirming the Borrower’s compliance
with this Section 7.16.

 

Section 7.17. Pledged Deposit Account. The Borrower shall not, and shall not
permit any Subsidiary to, withdraw or transfer any funds on deposit in the
Pledged Deposit Account except (a) as may be required to pay service charges
incurred in the ordinary course by the depository institution at which the
Pledged Deposit Account is maintained, (b) so long as there is no Default or
Event of Default occurring or continuing, to make scheduled payments of
Indebtedness for Money Borrowed under the Senior Notes or this Agreement, or any
combination thereof, as elected by the Borrower, (c) to withdraw accrued
interest credited to such account, to the extent permitted by the Senior
Unsecured Note Indenture, or (d) with the prior written consent of the Required
Secured Parties.

 

ARTICLE 8

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.1. Events of Default. Any one or more of the following shall
constitute an Event of Default hereunder:

 

(a) The Borrower fails to pay when due any payment of principal due on any of
the Notes; or

 

59



--------------------------------------------------------------------------------

(b) The Borrower fails to pay within 5 days of the due date therefor any payment
of (i) interest due on any of the Notes or (ii) any fees or other amounts
(except principal and interest as specified in Section 8.1(a) and (b)(i)) due
hereunder; or

 

(c) The Borrower or any Subsidiary defaults in any payment of principal or
interest on any other obligation for Indebtedness for Money Borrowed or any
obligation under a Capital Lease, any obligation under a conditional sale or
other title retention agreement, any obligation issued or assumed as full or
partial payment for property whether or not secured by a purchase money
mortgage, or any obligation under notes payable or drafts accepted representing
extensions of credit, in any case having a principal amount of $1,000,000 or
more beyond any period of grace provided with respect thereto, or the Borrower
or any Subsidiary fails to perform or observe any other agreement, term,
condition or covenant contained in any agreement under which any such obligation
is created (or if any other event thereunder or any such agreement shall occur
and be continuing), and in each case the effect of such failure or other event
is to cause or to permit the holder or holders of such obligation (or a trustee
on behalf of such holder or holders) to cause such obligation to become due
prior to any stated maturity; or

 

(d) Any representation or warranty contained herein or deemed to have been made
hereunder or made by or furnished in writing on behalf of the Borrower in
connection herewith shall be false or misleading in any material respect as of
the date made or deemed to have been made, or the Borrower fails to perform or
observe any covenant contained in Sections 6.1, 6.3, 6.5, 6.14, 6.15 or Article
7; or

 

(e) The Borrower fails to perform or observe any covenant, term or condition
contained in this Agreement (other than those contained in Sections 6.1, 6.3,
6.5, 6.14, 6.15 or Article 7) or any other Loan Document and such failure shall
continue for more than 30 days after the earlier of (i) the date which the
Borrower obtains knowledge thereof or (ii) the Borrower is given notice thereof;
or

 

(f) The Borrower or any Subsidiary shall make or take any action to make an
assignment for the benefit of creditors, petition or take any action to petition
any tribunal for the appointment of a custodian, receiver or any trustee for it
or any of its assets, or shall commence or take any action to commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, liquidation or debtor relief law or statute of any
jurisdiction, whether now or hereafter in effect including, without limitation,
the Bankruptcy Code; or, if there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, which
remains unstayed and in effect for more than 60 days or in which an order for
relief is entered; or the Borrower or any Subsidiary by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or order for relief or the appointment of a custodian,
receiver or any trustee for it or any of its properties, or shall suffer to
exist any such custodianship, receivership or trusteeship; or

 

(g) The Borrower or any Subsidiary shall have concealed, removed, or permitted
to be concealed or removed, any part of its property, with intent to hinder,
delay or defraud its creditors or any of them, or made or suffered a transfer of
any of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or shall have made any

 

60



--------------------------------------------------------------------------------

transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid while the Borrower or such
Subsidiary is insolvent; or shall have suffered or permitted, while insolvent,
any creditor to obtain a Lien upon any of its property through legal proceedings
or distraint which is not vacated or bonded within 60 days from the date
thereof; or

 

(h) Any order, judgment or decree is entered in any proceedings against the
Borrower decreeing the dissolution of the Borrower and such order, judgment or
decree remains unstayed and in effect for more than 10 days; or

 

(i) Any order, judgment or decree is entered in any proceedings against the
Borrower or any Subsidiary decreeing a split-up of the Borrower or such
Subsidiary which requires the divestiture of assets representing a substantial
part, or the divestiture of the Stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets or Stock of a Subsidiary which shall have contributed a
Substantial Part of Consolidated Net Earnings for any of the 3 fiscal years then
most recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 30 days; or

 

(j) A final judgment in an amount in excess of $10,000,000 is rendered against
the Borrower or any Subsidiary and, within 30 days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
30 days after the expiration of any such stay, such judgment is not discharged
or provided for in accordance with a court approved order; or

 

(k) Either (i) any single employer Plan or Multiemployer Plan fails to maintain
the minimum funding standard required by Section 412 of the Code for any plan
year or a waiver of such standard is sought or granted under Section 412(d) of
the Code, or (ii) any single employer Plan or Multiemployer Plan subject to
Title IV of ERISA is or has been terminated or the subject of termination
proceedings under ERISA, or (iii) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate has incurred a liability to or on account of any Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Borrower or a
Subsidiary of the Borrower has engaged in a prohibited transaction, and there
results from any of the events specified in clauses (i) through (iv) above a
liability to the PBGC or any Plan, or a liability, penalty or tax under ERISA or
Section 4975 of the Code, as the case may be, equal to or greater than
$1,000,000 that is not paid within 10 days of the due date therefor; or

 

(l) Except pursuant to their release or termination in accordance with their
terms or the terms hereof, (i) any of the Collateral Documents shall cease, for
any reason, to be in full force and effect, or the Borrower or any other Person
which is a party to any of the Collateral Documents shall so assert, or (ii) any
Lien created by any of the Collateral Documents shall cease to be enforceable
and of the same effect and priority purported to by created thereby; or

 

(m) The Subsidiary Guaranty shall cease, for any reason, to be in full force and
effect or the Borrower or any party thereto shall so assert;

 

61



--------------------------------------------------------------------------------

(n) If, at any time, the individual serving as chief executive officer (or his
or her successor engaged as provided below) ceases to serve as chief executive
officer and a substitute thereof with qualifications and experience reasonably
satisfactory to the Agent shall not have been engaged and commenced employment
with 90 days thereafter; or

 

(o) A Change of Control.

 

Section 8.2. Remedies on Default.

 

(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 8.1(f)) and during the continuation thereof, the Agent may
and, at the request of the Required Lenders and at their option, shall (i)
terminate the obligation of each Lender to make Revolving Loans and of the L/C
Issuer to issue Letters of Credit and the Swing Line Bank to make Swing Line
Advances, and (ii) declare the Notes, including, without limitation, principal,
accrued interest and costs of collection (including, without limitation,
reasonable attorneys’ fees if collected by or through an attorney at law or in
any judicial proceedings) immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are expressly
waived.

 

(b) Upon the occurrence of an Event of Default under Section 8.1(f), (i) all
obligations of the Lenders, the L/C Issuer and the Swing Line Bank to the
Borrower, including, without limitation, all obligations to extend Revolving
Loans and issue Letters of Credit under this Agreement, shall automatically
terminate and (ii) the Notes, including, without limitation, principal, accrued
interest and costs of collection (including, without limitation, reasonable
attorneys’ fees if collected by or through an attorney at law or in bankruptcy
or in any other judicial proceedings) shall be immediately due and payable,
without presentment, demand, protest, or any other notice of any kind, all of
which are expressly waived.

 

(c) Upon the occurrence of an Event of Default and acceleration of the Notes as
provided in Sections 8.2(a) or (b), the Agent may pursue any remedy available
under this Agreement, under the Notes, or under any other Loan Document, or
available at law or in equity, all of which shall be cumulative. The order and
manner in which the rights and remedies of the Agent under the Loan Documents
and otherwise may be exercised shall be determined by the Required Lenders or
the Agent in its discretion. The Agent may, irrespective of whether it is taking
any of the actions described in this Section 8.2 or otherwise, make demand upon
the Borrower to, and forthwith upon such demand the Borrower will, pay to the
Agent on behalf of the Lenders in same-day funds at the Agent’s office
designated in such demand, for deposit in such interest-bearing account as the
Agent shall specify (the “L/C Cash Collateral Account”), an amount equal to 105%
of the Letter of Credit Obligations then outstanding. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent, the L/C Issuer and the
Lenders or that the total amount of such funds is less than the amount required
to be on deposit hereunder, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (i) such amount
required to be deposited hereunder over (ii) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. The L/C Cash Collateral Account
shall be in the name and under the sole dominion and

 

62



--------------------------------------------------------------------------------

control of the Agent. The Agent shall have no obligation to invest any amounts
on deposit in the L/C Cash Collateral Account. The Borrower grants to the Agent,
for its benefit and the benefit of the Lenders and the L/C Issuer, a lien on and
security interest in the L/C Cash Collateral Account and all amounts on deposit
therein as collateral security for the performance of its obligations under this
Agreement and the other Loan Documents. The Agent shall have all rights and
remedies available to it under applicable law with respect to the L/C Cash
Collateral Account and all amounts on deposit therein.

 

(d) All payments with respect to this Agreement received by the Agent and the
Lenders, or any of them, after the occurrence of an Event of Default and
acceleration of the Notes, shall be applied first to the costs and expenses
(including attorneys’ fees and disbursements) incurred by the Agent, acting as
the Agent, and the Lenders as a result of the Default, and thereafter paid pro
rata to the Lenders in the same proportion that the aggregate of the unpaid
principal amount owing on the Notes to each Lender, plus accrued and unpaid
interest thereon, bears to the aggregate of the unpaid principal amount owing on
all the Notes to all Lenders, plus accrued and unpaid interest thereon.
Regardless of how each Lender may treat the payments for the purpose of its own
accounting, for the purpose of computing the Borrower’s obligations hereunder
and under the Notes, payments shall be applied first, to the costs and expenses
incurred by the Agent, acting as the Agent, and the Lenders as a result of the
Default, as set forth above, second, to the payment of accrued and unpaid fees
of the Agent and the Lenders, third, to the payment of accrued and unpaid
interest on the Notes, to and including the date of such application (ratably
according to the accrued and unpaid interest on the Revolving Loans), fourth, to
the ratable payment of the unpaid principal of the Notes, fifth, to cash
collateralize the Letter of Credit Obligations in the amount of 105% of the
outstanding face amount of any Letters of Credit, and sixth, to the payment of
all other amounts then owing to the Agent or the Lenders under the Loan
Documents. No application of the payments will cure any Event of Default or
prevent acceleration, or continued acceleration, of amounts payable under the
Loan Documents or prevent the exercise, or continued exercise, of rights or
remedies of the Lenders hereunder or under applicable law.

 

ARTICLE 9

 

THE AGENT

 

Section 9.1. Appointment and Authorization. Each Lender hereby designates
Rabobank as the Agent to act as herein specified. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Agent to take such action on its behalf
under the provisions of this Agreement and the Notes and any other instruments
and agreements referred to herein and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.

 

Section 9.2. Nature of Duties of the Agent. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Neither the
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as

 

63



--------------------------------------------------------------------------------

such hereunder or in connection herewith, unless found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s gross negligence or willful misconduct. Without limiting in
any way the standard of care established by the immediately preceding sentence,
in performing its duties and responsibilities set forth in this Agreement, the
Agent shall act in accordance with its customary banking practices. The Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender, and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon the Agent any obligations in
respect of this Agreement except as expressly set forth herein.

 

Section 9.3. Lack of Reliance on the Agent.

 

(a) Each Lender agrees that, independently and without reliance upon the Agent,
any other Lender, or the directors, officers, agents or employees of the Agent
or of any other Lender, each Lender, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Borrower and its Subsidiaries in
connection with the taking or not taking of any action in connection with this
Agreement and the other Loan Documents, including the decision to enter into
this Agreement, and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. Except for information or notices provided to the
Agent pursuant to the terms of this Agreement, which the Agent agrees to provide
each Lender timely copies thereof, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Revolving Loans or at any time or times
thereafter.

 

(b) The Agent shall not be responsible to any Lender for the truth, accuracy or
completeness of any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, priority or sufficiency of this Agreement or the
Notes or the financial condition of the Borrower or its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or the Notes, or
the financial condition of the Borrower or its Subsidiaries, or the existence or
possible existence of any Default or Event of Default.

 

Section 9.4. Certain Rights of the Agent.

 

(a) If the Agent shall request instructions from the Required Lenders with
respect to any act or action (including the failure to act) in connection with
this Agreement, the Agent shall be entitled to refrain from such act or taking
such action unless and until the Agent shall have received instructions from the
Required Lenders and the Agent shall not incur liability to any Person by reason
of so refraining. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders; provided, however, that the Agent shall not be required to act
or not act in accordance with any instructions of the Required Lenders if to do
so would expose the Agent to significant liability or would be contrary to any
Loan Document or to applicable law.

 

64



--------------------------------------------------------------------------------

(b) The Agent may assume that no Event of Default has occurred and is
continuing, unless the Agent has received notice from the Borrower stating the
nature of the Event of Default, or has received notice from a Lender stating the
nature of the Event of Default and that such Lender considers the Event of
Default to have occurred and to be continuing.

 

(c) If the Agent may not, pursuant to Section 9.4(b), assume that no Event of
Default has occurred and is continuing, the Agent shall give notice thereof to
the Lenders and shall act or not act upon the instructions of the Required
Lenders, provided that the Agent shall not be required to act or not act if to
do so would expose the Agent to significant liability or would be contrary to
any Loan Document or to applicable law, and provided further, that if the
Required Lenders fail, for 5 days after the receipt of notice from the Agent, to
instruct the Agent, then the Agent, in its discretion, may act or not act as it
deems advisable for the interests of the Lenders.

 

Section 9.5. Liability of the Agent. Neither the Agent nor any of its respective
directors, officers, agents, or employees shall be liable for any action taken
or not taken by them under or in connection with the Loan Documents, except for
their own gross negligence or willful misconduct as determined by a final,
non-appealable judicial order. Without limitation on the foregoing, the Agent
and its respective directors, officers, agents, and employees:

 

(a) may treat the payee of any Note as the holder thereof until the Agent
receives notice of the assignment or transfer thereof in form satisfactory to
the Agent, signed by the payee and may treat each Lender as the owner of that
Lender’s interest in the obligations due to the Lenders for all purposes of this
Agreement until the Agent receives notice of the assignment or transfer thereof,
in form satisfactory to the Agent, signed by that Lender;

 

(b) may consult with legal counsel, in-house legal counsel, independent public
accountants, in-house accountants and other professionals, or other experts
selected by it with reasonable care, or with legal counsel, independent public
accountants, or other experts for the Borrower, and shall not be liable for any
action taken or not taken by it or them in good faith in accordance with the
advice of such legal counsel, independent public accountants, or experts;

 

(c) makes no representation or warranty to any Lender and will not be
responsible to any Lender for any statement, warranty, or representation made in
any of the Loan Documents or in any notice, certificate, report, request, or
other statement (written or oral) in connection with any of the Loan Documents;

 

(d) except to the extent expressly set forth in the Loan Documents, shall have
no duty to ascertain or inquire as to the performance or observance by the
Borrower or any other Person of any of the terms, conditions, or covenants of
any of the Loan Documents or to inspect the property, books, or records of the
Borrower or any Subsidiary or other Person;

 

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency, or value of
any Loan Document any other instrument or writing furnished pursuant thereto or
in connection therewith, or the creation, attachment, perfection or priority of
any Lien purported to be created under or contemplated by any Loan Document;

 

65



--------------------------------------------------------------------------------

(f) shall have no liability or responsibility to any Loan Party for any failure
on the part of any Lender to comply with any obligation to be performed by such
Lender under this Agreement;

 

(g) shall not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, document, statement, telecopier
message or other instrument or writing believed by it or them to be genuine and
to have been signed, sent or made by the proper Person; and

 

(h) shall not incur any liability for any arithmetical error in computing any
amount payable to or receivable from any Lender hereunder, including, without
limitation, payment of principal and interest on the Notes, Revolving Loans, and
other amounts; provided that promptly upon discovery of such an error in
computation, the Agent, the Lenders, and (to the extent applicable) the Borrower
shall make such adjustments as are necessary to correct such error and to
restore the parties to the position that they would have occupied had the error
not occurred.

 

Section 9.6. Indemnification. Each Lender shall, ratably in accordance with the
respective outstanding principal amount of its Revolving Loans, indemnify and
hold the Agent and its directors, officers, agents, and employees harmless
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever (including, without limitation, attorneys’ fees and
disbursements) that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Agreement or any of the other
Loan Documents or of the failure by the Borrower to pay the obligations due to
the Lenders hereunder or under the Notes or any action taken or not taken by it
as the Agent under any Loan Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender shall reimburse the Agent upon demand for that
Lender’s ratable share of any cost or expense incurred by the Agent in
connection with the negotiation, preparation, execution, delivery,
administration, amendment, waiver, refinancing, restructuring, reorganization
(including a bankruptcy reorganization), or enforcement of the Loan Documents,
to the extent that the Borrower fails to pay such cost or expense upon demand.

 

Section 9.7. Agent and Its Affiliates. Rabobank (and each successor Agent) has
the same rights and powers under the Loan Documents as any other Lender and may
exercise the same as though it were not the Agent; and the term the “Lender” or
the “Lenders” includes Rabobank in its individual capacity. Rabobank (and each
successor Agent) and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower and any Affiliate of the Borrower, as if it were not the Agent and
without any duty to account therefor to the Lenders. Rabobank (and each
successor Agent) need not account to any other Lender for any monies received by
it for reimbursement of its costs, expenses and fees as the Agent hereunder, or
for any monies received by it in its capacity as a Lender hereunder, except as
otherwise provided herein. This Agreement shall not be deemed to constitute a
joint venture or partnership between the Lenders.

 

66



--------------------------------------------------------------------------------

Section 9.8. Successor Agent. The Agent may resign as such at any time by
written notice to the Borrower and the Lenders, to be effective upon a
successor’s acceptance of appointment as the Agent. In such event, the Required
Lenders shall appoint a successor Agent or Agents, who must be from among the
Lenders, subject to the Borrower’s written approval so long as no Default or
Event of Default exists hereunder; provided that the Agent shall be entitled to
appoint a successor Agent from among the Lenders, subject to acceptance of
appointment by that successor Agent, if the Required Lenders (with the
Borrower’s written approval, if required) have not appointed a successor Agent
within 30 days after the date the Agent gave notice of resignation or was
removed. Upon a successor’s acceptance of appointment as the Agent, the
successor will thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the Agent under the Loan Documents, and the
resigning the Agent will thereupon be discharged from its duties and obligations
thereafter arising under the Loan Documents.

 

Section 9.9. Agent May File Proofs of Claim. The Agent may file such proofs of
claim and other papers or documents as may be necessary or advisable in order to
have the claims of the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Agent, its agents,
financial advisors and counsel) and the Lenders allowed in any judicial
proceedings relative to any Loan Party, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims and any custodian in any such judicial proceedings is hereby authorized
by each Lender to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Agent any amount due to the Agent for the reasonable compensation,
expenses, disbursements and advances of the Agent, its agents, financial
advisors and counsel, and any other amounts due the Agent. Nothing contained in
this Agreement or the other Loan Documents shall be deemed to authorize the
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any holder thereof, or to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 9.10. Release of Collateral.

 

(a) Each Lender hereby directs the Agent to, in accordance with the terms of
this Agreement, and the Agent agrees to, release or subordinate any Lien held by
the Agent for the benefit of Lenders:

 

(i) against all of the Collateral, upon final and indefeasible payment in full
of the Obligations and termination of this Agreement; or

 

(ii) against any part of the Collateral sold or disposed of by the applicable
Loan Party if such sale or disposition is permitted hereunder or is otherwise
consented to by the requisite Lenders for such release as set forth in Section
10.2; or

 

(iii) against any property of any Loan Party which does not constitute
Collateral under any Collateral Document.

 

67



--------------------------------------------------------------------------------

(b) Each Lender hereby directs the Agent to, and the Agent hereby agrees to,
execute and deliver or file such termination and partial release statements and
do such other things as are reasonably necessary to release Liens to be released
pursuant to this Section 9.10 promptly upon the effectiveness of any such
release. Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 9.10.

 

Section 9.11. Syndication Agent and Co-Documentation Agents. It is expressly
acknowledged and agreed by the Agent, each Lender and the Borrower, for the
benefit of the Syndication Agent and the Co-Documentation Agents, that the
Syndication Agent and the Co-Documentation Agents, each in such capacity, have
no duties or obligations whatsoever with respect to this Agreement, the Notes or
any other document or any matter related thereto.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given to such party at its address or applicable facsimile number set forth
on the signature pages hereof, or such other address or applicable facsimile
number as such party may hereafter specify by notice to the Agent and the
Borrower. Each such notice, request or other communication shall be effective
(a) if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 10.1 and confirmation is received, (b) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (c) if given by any other
means (including, without limitation, by air courier), when delivered or
received at the address specified in this Section 10.1; provided that notices to
the Agent shall not be effective until received.

 

Section 10.2. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the other Loan Documents, nor consent to any departure by any party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall, unless in writing
and signed by:

 

(a) all the Lenders, do any of the following: (i) waive any of the conditions
specified in Section 4.1; (ii) change the percentage of the Commitments, or the
number or identity of the Lenders which shall be required for the Lenders or any
of them to take any action hereunder; (iii) release any material Subsidiary from
liability under the Subsidiary Guaranty; (iv) release any material Collateral;
(v) modify the definition of “Required Lenders”; (vi) modify this Section 10.2;
(vii) reduce the principal of, or rate of interest or fees on, the Revolving
Loans or Letter of Credit Obligations, or subordinate any rights of any Lender
with respect to such Lender’s Revolving Loans or interest in Letter of Credit
Obligations; or (viii) postpone or extend any scheduled date fixed for the
payment in respect of principal of, or interest or fees on, the Revolving Loans
hereunder; and

 

68



--------------------------------------------------------------------------------

(b) the Lenders affected thereby, increase the Commitment or other contractual
obligations of such Lenders to the Borrower.

 

Notwithstanding the foregoing, (i) no amendment, waiver or consent shall, unless
in writing and signed by the Agent in addition to the Lenders required
hereinabove to take such action, affect the rights or duties of the Agent under
this Agreement or under any other Loan Document, (ii) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required hereinabove to take such action, affect the rights or duties of
the L/C Issuer under this Agreement or under any other Loan Document, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Bank in addition to the Lenders required hereinabove to take such action,
affect the rights or duties of the Swing Line Bank under this Agreement or under
any other Loan Document and (iv) any Lender may, without the consent of any
other Lender, waive its right to receive its share of any mandatory prepayment
of its Revolving Loans hereunder.

 

Section 10.3. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Agent, any Lender or any holder of a Note in exercising any right or remedy
hereunder or under any other Loan Document, and no course of dealing between any
Borrower and the Agent, any Lender or the holder of any Note shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right or remedy hereunder or
thereunder. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Agent, any Lender or the
holder of any Note would otherwise have. No notice to or demand on Borrower not
required hereunder or under any other Loan Document in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Agent, the Lenders or
the holder of any Note to any other or further action in any circumstances
without notice or demand.

 

Section 10.4. Payment of Expenses, Etc. The Borrower shall:

 

(a) (i) whether or not the transactions hereby contemplated are consummated, pay
on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents at any time (including, without limitation, (A) all due
diligence, syndication, transportation, computer, duplication, IntraLinks,
appraisal, audit, insurance and consultant fees and expenses, and (B) the
reasonable fees and expenses of counsel (including the allocated costs of
in-house counsel) for the Agent with respect thereto, with respect to advising
the Agent as to its rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto), and (ii) pay
on demand all costs and expenses of the Agent, the L/C Issuer and each Lender in
connection with the enforcement of the Loan Documents against any Loan Party
during the existence of any Default or Event of Default, whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally or otherwise (including, without
limitation, the reasonable fees and expenses of counsel (including the allocated
costs of in-house counsel) for the Agent, the L/C Issuer and each Lender with
respect thereto);

 

69



--------------------------------------------------------------------------------

(b) subject, in the case of certain Taxes, to the applicable provisions of
Section 3.10(b), pay and hold each of the Agent, the L/C Issuer and the Lenders
harmless from and against any and all present and future stamp, documentary, and
other similar Taxes with respect to this Agreement, the Notes and any other Loan
Documents, any Collateral, or any payments due thereunder, and save each of the
Agent, the L/C Issuer and the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
Taxes; and

 

(c) indemnify the Agent, the L/C Issuer and each Lender, and their respective
officers, directors, employees, representatives and agents from, and hold each
of them harmless against, any and all costs, losses, liabilities, claims,
damages or expenses incurred by any of them (whether or not any of them is
designated a party thereto) (an “Indemnitee”) arising out of or by reason of any
investigation, litigation or other proceeding related to any actual or proposed
use of any Letter of Credit or the proceeds of any of the Revolving Loans or any
Person’s entering into and performing of the Agreement, the Notes, or the other
Loan Documents, including, without limitation, the reasonable fees actually
incurred and disbursements of counsel (including foreign counsel and allocated
costs of in-house counsel) incurred in connection with any such investigation,
litigation or other proceeding; provided, however, the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct;

 

(d) without limiting the indemnities set forth in Section 10.4(c), indemnify
each Indemnitee for any and all expenses and costs (including, without
limitation, remedial, removal, response, abatement, cleanup, investigative,
closure and monitoring costs), losses, claims (including claims for contribution
or indemnity and including the cost of investigating or defending any claim and
whether or not such claim is ultimately defeated, and whether such claim arose
before, during or after Borrower’s ownership, operation, possession or control
of its business, property or facilities or before, on or after the date hereof,
and including also any amounts paid incidental to any compromise or settlement
by the Indemnitee or Indemnitees to the holders of any such claim), lawsuits,
liabilities, obligations, actions, judgments, suits, disbursements,
encumbrances, liens, damages (including, without limitation, damages for
contamination or destruction of natural resources), penalties and fines of any
kind or nature whatsoever (including, without limitation, in all cases the
reasonable fees actually incurred, other charges and disbursements of counsel,
including allocated costs of in-house counsel, in connection therewith)
incurred, suffered or sustained by that Indemnitee based upon, arising under or
relating to Environmental Laws based on, arising out of or relating to in whole
or in part, the existence or exercise of any rights or remedies by any
Indemnitee under this Agreement, any other Loan Document or any related
documents (but excluding those incurred, suffered or sustained by any Indemnitee
as a result of any action taken by or on behalf of the Lenders with respect to
any Subsidiary of the Borrower (or the assets thereof) owned or controlled by
the Lenders.

 

70



--------------------------------------------------------------------------------

If and to the extent that the obligations of the Borrower under this Section
10.4 are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

 

Section 10.5. Benefit of Agreement.

 

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that the Borrower may not assign or transfer any of its interest
hereunder without the prior written consent of the Lenders. Nothing in this
Agreement express or implied is intended or shall be construed to give any
Person other than the Parties hereto any legal or equitable right, remedy or
claim under or in respect of this Agreement or any covenant, condition or
provision herein contained, and all such covenants conditions and provisions are
and shall be held to be for the sole and exclusive benefit of the parties hereto
and their respective successors and assigns; provided however, CoBank, ACB, the
Gateway Recovery Trust and The Prudential Insurance Company of America shall
each be deemed a third party beneficiary of the provisions of Section 3.1(e) and
Section 3.9(d), and neither of such Sections nor this sentence shall be amended,
modified, or waived without the prior written consent of each of them.

 

(b) Any Lender may make, carry or transfer Revolving Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Lender.

 

(c) (i) Each Lender may assign all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
and any of the Revolving Loans at the time owing to it and the Note held by it)
to any Eligible Assignee; provided, however, that (A) the Agent and the Borrower
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed, and provided that the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing) unless such assignment is to an Affiliate of the assigning Lender,
and (B) the amount of the Commitment, in the case of assignment of a Commitment,
or Revolving Loans, in the case of assignment of Revolving Loans, of the
assigning Lender subject to each assignment (determined as of the date the
assignment and acceptance with respect to such assignment is delivered to the
Agent), shall not be less than $5,000,000. The parties to each such assignment
shall execute and deliver to the Agent an Assignment and Acceptance, together
with the Note subject to such assignment and, unless such assignment is to an
Affiliate of such Lender, a processing and recordation fee of $3,500. The
Borrower shall not be responsible for such processing and recordation fee or any
costs or expenses incurred by any Lender or the Agent in connection with such
assignment. From and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least 5 Business Days after the
execution thereof, the assignee thereunder shall be a party hereto and to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement. Within 5 Business Days
after receipt of the notice and the Assignment and Acceptance, the Borrower, at
its own expense, shall execute and deliver to the Agent, in exchange for the
surrendered Note, a new Note to the order of such assignee in a principal amount
equal to the Commitment or Revolving Loans assumed by it pursuant to such
Assignment and Acceptance and new Note to the assigning Lender in the amount of
its retained Commitment or amount of its retained Revolving Loans. Such new Note
shall be in an

 

71



--------------------------------------------------------------------------------

aggregate principal amount equal to the aggregate principal amount of such
surrendered Note, shall be dated the date of the surrendered Note which they
replace, and shall otherwise be in substantially the form attached hereto.

 

(d) Each Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment in the Revolving Loans owing to it and the Note held by it),
provided, however, that (i) no Lender may sell a participation in its Commitment
or Revolving Loans (after giving effect to any permitted assignment hereof) in
an amount in excess of 50% of its Commitment or Revolving Loans, and the selling
Lender must retain after the sale of such participation a minimum aggregate
amount of its Commitment or Revolving Loans, as the case may be, of $10,000,000,
provided, however, sales of participations to an Affiliate of such Lender shall
not be included in such calculation; provided, however, no such maximum amount
shall be applicable to any such participation sold at any time there exists an
Event of Default hereunder, (ii) such Lender’s obligations under this Agreement
shall remain unchanged, (iii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iv) the
participating bank or other entity shall not be entitled to the benefit (except
through its selling Lender) of the cost protection provisions contained in
Article 3, and (v) the Borrower and the Agent and other Lenders shall continue
to deal solely and directly with each Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Revolving Loans and to approve any amendment,
modification or waiver of any provisions of this Agreement. Any Lender selling a
participation hereunder shall provide prompt written notice to the Borrower of
the name of such participant.

 

(e) Any Lender or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this Section
10.5(e), disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or the Subsidiaries
furnished to such Lender by or on behalf of the Borrower or any Subsidiary. With
respect to any disclosure of confidential, non-public, proprietary information,
such proposed assignee or participant shall agree to use the information only
for the purpose of making any necessary credit judgments with respect to this
credit facility and not to use the information in any manner prohibited by any
law, including, without limitation, the securities laws of the United States.
The proposed participant or assignee shall agree not to disclose any of such
information except (i) to directors, employees, auditors or counsel to whom it
is necessary to show such information, each of whom shall be informed of the
confidential nature of the information and shall agree to use the information
and to hold the information as confidential all in the same manner described
above, (ii) in any statement or testimony pursuant to a subpoena or order by any
court, governmental body or other agency asserting jurisdiction over such
entity, or as otherwise required by law (provided prior notice is given to the
Borrower and the Agent unless otherwise prohibited by the subpoena, order or
law), and (iii) upon the request or demand of any regulatory agency or authority
with proper jurisdiction. The proposed participant or assignee shall further
agree to return all documents or other written material and copies thereof
received from any Lender, the Agent or the Borrower relating to such
confidential information unless otherwise properly disposed of by such entity.

 

72



--------------------------------------------------------------------------------

(f) Any Lender may at any time assign all or any portion of its rights in this
Agreement and the Note issued to it to a Federal Reserve Bank; provided that no
such assignment shall release the Lender from any of its obligations hereunder.

 

Section 10.6. Governing Law; Submission to Jurisdiction, Etc.

 

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
UNDER THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, OR ANY NEW YORK COURT SITTING IN NEW YORK
COUNTY, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

 

(c) THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS
SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 

(d) Nothing herein shall affect the right of the Agent, any Lender, any holder
of a Note or any party to serve process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

 

(e) Any controversy or disagreement regarding any of the Loan Documents may be
settled by arbitration if unanimously agreed upon by the Borrower, the Agent and
each Lender (with it being understood that each of such parties shall be
entitled to make such a decision in its sole and absolute discretion).
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall arbitration be a condition precedent to any right of legal action or
right of equity. Any such arbitration (if selected by the Borrower, the Agent,
and the Lenders) shall be conducted in a manner which is acceptable to all of
such parties.

 

73



--------------------------------------------------------------------------------

Section 10.7. Independent Nature of the Lenders’ Rights. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights pursuant to this
Agreement and its Note, and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

Section 10.8. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. In proving this Agreement
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an adobe file format document (also known as a PDF file)
shall be deemed an original signature hereto.

 

Section 10.9. Effectiveness; Survival.

 

(a) This Agreement shall become effective as of the Closing Date when all of the
parties hereto shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Agent.

 

(b) The obligations of the Borrower under Sections 3.10(b), 3.13, 3.14, 3.18,
and 10.4 shall survive after the payment in full of the Notes after the Maturity
Date. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement, the other Loan Documents,
and such other agreements and documents, the making of the Revolving Loans
hereunder, and the execution and delivery of the Notes.

 

Section 10.10. Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 10.11. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant, shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 10.12. Change in Accounting Principles, Fiscal Year or Tax Laws. If (a)
any change in the preparation of the financial statements referred to in Section
5.2 or 6.1 hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) results in a material change in the
method of calculation of financial covenants, standards or terms found in this
Agreement, (b) there is any change in the Borrower’s fiscal quarter or fiscal
year, or (c) there is a

 

74



--------------------------------------------------------------------------------

material change in federal tax laws which materially affects the Borrower’s or
any of the Subsidiaries’ ability to comply with the financial covenants,
standards or terms found in this Agreement, the Borrower and the Required
Lenders agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such changes with the desired result that the criteria for
evaluating Borrower’s or any of the Subsidiaries’ financial condition shall be
the same after such changes as if such changes had not been made. Unless and
until such provisions have been so amended, the provisions of this Agreement
shall govern.

 

Section 10.13. Headings Descriptive; Entire Agreement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement. This Agreement, the other Loan Documents, and the
agreements and documents required to be delivered pursuant to the terms of this
Agreement constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.

 

Section 10.14. Time is of the Essence. Time is of the essence in interpreting
and performing this Agreement and all other Loan Documents.

 

Section 10.15. Usury. It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and the Borrower and the
Lenders agree that, should any provision of this Agreement or of the Notes, or
any act performed hereunder or thereunder, violate any such law, rule or
regulation, then the excess of interest contracted for or charged or collected
over the maximum lawful rate of interest shall be applied to the outstanding
principal indebtedness due to the Lenders by the Borrower under this Agreement.

 

Section 10.16. Construction. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that the Borrower, the
Agent, the Lenders and their respective agents have participated in the
preparation hereof.

 

Section 10.17. Loan Documents. All references to “Credit Agreement” or “Amended
and Restated Credit Agreement” or “Second Amended and Restated Credit Agreement”
or “Third Amended and Restated Credit Agreement” in any Loan Document shall
hereafter refer to this Agreement, as amended, restated or modified from time to
time.

 

[Signatures on following pages]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

     GOLD KIST INC.

BORROWER:

    

ADDRESS

          244 PERIMETER CENTER PARKWAY,
N.E.    By:   

      /s/ Stephen O. West

--------------------------------------------------------------------------------

Atlanta, Georgia 30346

       

Name: Stephen O. West

Telecopy No.: 404-393-5421

       

Title: Treasurer

Attention: Mr. Stephen O. West

               By:   

      /s/ J. David Dyson

--------------------------------------------------------------------------------

         

Name: J. David Dyson

         

Title: Secretary

          [CORPORATE SEAL]

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

AGENT, L/C ISSUER AND LENDER:

   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW
YORK BRANCH

Address:

         

245 Park Avenue

   By:   

      /s/ Brett Delfino

--------------------------------------------------------------------------------

New York, New York 10167-0062

       

Name: Brett Delfino

Telecopy No.: 212-916-7930

       

Title: Executive Director

Attention: Corporate Securities Dept.

               By:   

      /s/ Richard J. Beard

--------------------------------------------------------------------------------

         

Name: Richard J. Beard

         

Title: Executive Director

 

COMMITMENT

  $20,000,000                   16.00%

 

PAYMENT OFFICE:

245 Park Avenue

New York, New York 10167-0062

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   SUNTRUST BANK

Address:

         

303 Peachtree Street, 3rd Floor

   By:   

      /s/ Hugh E. Brown

--------------------------------------------------------------------------------

Atlanta, Georgia 30308

       

Name: Hugh E. Brown

Telecopy No.: 404-230-5305

       

Title: Vice President

Attention: Hugh Brown

         

 

COMMITMENT

  $17,500,000                   14.00%

 

PAYMENT OFFICE:

25 Park Avenue

Atlanta, Georgia 30302

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   ING CAPITAL LLC

Address:

         

1325 Avenue of the Americas

   By:   

      /s/ Bill Redmond

--------------------------------------------------------------------------------

New York, New York 10019

       

Name: Bill Redmond

Telecopy: (646) 424-6390

       

Title: Managing Director

Attention: Bill Redmond

         

 

COMMITMENT

  $17,500,000                   14.00%

 

PAYMENT OFFICE:

 

1325 Avenue of the Americas

New York, New York 10019

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   HARRIS TRUST AND SAVINGS BANK

Address:

         

111 West Monroe Street

   By:   

      /s/ Philip Langheim

--------------------------------------------------------------------------------

18th Floor West

       

Name: Philip Langheim

Chicago, Illinois 60603

       

Title: Vice President

Telecopy No.: 312-765-8095

         

Attention: Phil Langheim

         

 

COMMITMENT

  $17,500,000                   14.00%

 

PAYMENT OFFICE:

111 West Monroe Street

17th Floor West

Chicago, Illinois 60603

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   U.S. BANK NATIONAL ASSOCIATION

Address:

         

950 17th Street

Suite 350

Denver, Colorado 80202-2868

Telecopy No.: 303-585-4732

Attention: Kathi L. Hatch

   By:   

      /s/ Harold Nelson

--------------------------------------------------------------------------------

Name: Harold Nelson

Title: Vice President

 

COMMITMENT

  $10,500,000                   8.40%

 

PAYMENT OFFICE:

950 17th Street

Suite 350

Denver, Colorado 80202-2868

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   COBANK, ACB

Address:

         

5500 S. Quebec Street

   By:   

      /s/ Jim Stutzman

--------------------------------------------------------------------------------

Greenwood Village, Colorado 80111

       

Jim Stutzman, Vice President

Telecopy No.: 303-694-5850

         

Attention: Jim Stutzman, Vice President

         

 

COMMITMENT

  $10,500,000                   8.40%

 

PAYMENT OFFICE:

5500 S. Quebec Street

Greenwood Village, Colorado 80111

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   NATEXIS BANQUES POPULAIRES

Address:

         

1251 Avenue of Americas

   By:   

      /s/ Stephen A. Jendras

--------------------------------------------------------------------------------

New York, New York 10020

       

Name: Stephen A. Jendras

Telecopy No.: 212-354-9095

       

Title: Vice President

Attention: SteveJendras/Lourdes Nieves

               By:   

      /s/ Guillaume de Parseau

--------------------------------------------------------------------------------

         

Name: Guillaume de Parseau

         

Title: First Vice President and Manager - Commodities Finance Group

 

COMMITMENT

  $10,500,000                   8.40%

 

PAYMENT OFFICE:

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   THE CIT GROUP/BUSINESS CREDIT, INC.

Address:

         

900 Ashwood Parkway

   By:   

      /s/ John F. Bohan

--------------------------------------------------------------------------------

Suite 610

       

Name: John F. Bohan

Atlanta, Georgia 30338

       

Title: Vice President

Telecopy No.: 770-522-7673

         

Attention: John Bohan

         

 

COMMITMENT

  $10,500,000                   8.40%

 

PAYMENT OFFICE:

900 Ashwood Parkway

Suite 610

Atlanta, Georgia 30338

 

(SIGNATURES CONTINUE ON NEXT PAGE)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDER:

   GREENSTONE FARM CREDIT SERVICES, FLCA

Address:

         

1760 Abbey Road, Suite 200

East Lansing, Michigan 48823

   By:   

      /s/ Laura M. Roessler

--------------------------------------------------------------------------------

         

Name: Laura M. Roessler

         

Title: Assistant VP/ Lending Officer

 

COMMITMENT

  $10,500,000                   8.40%

 

PAYMENT OFFICE:

 

(FINAL PAGE OF SIGNATURES)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

SIGNATURE PAGE